Exhibit 10.8


 
FM/ATAX II TEBS- Series M-031


Reference Number: Reference B4Il808


Buyer LEI: 54930060N608ZCQZDB93
 
Seller LEI: TVJ8SHLIZLORGWGDTN03
 
Unique Swap Identifier (USI): 1030443023 PRISMOOOOOOOOOOOOOOOOOOB4Il80800
 


RATE CAP AGREEMENT (SIFMA)



THIS RATE CAP AGREEMENT (this "Agreement") is dated as of July 7, 2014 between
SMBC CAPITAL MARKETS, INC., a Delaware corporation ("SMBC CM" or the "Seller")
and ATAX TEBS II, LLC, a Delaware limited liability company (the "Buyer"),
whereby the parties agree as follows:


Section 1.  Definitions and Incorporated Terms.  For purposes of this Agreement,
the terms set forth below in the Cap Transaction Profile or in Exhibit A shall
have the meanings there indicated and capitalized terms that are used and not
otherwise defined herein shall have the meanings given to them (as completed
herein, where applicable) in the 2006 ISDA Definitions as published by the
International Swaps and Derivatives Association, Inc.
 
Cap Transaction Profile


Notional Amount:
USD $31,565,000 (amortized as set forth m Schedule 1 hereto)
   
Trade Date:
July 7, 2014
   
Effective Date:
July 10, 2014
   
Termination Date:
August 15, 2019
   
Fixed Amount:
     
Fixed Rate Payer:
Buyer
   
Fixed Rate Payment Date:
July 10, 2014
   
Fixed Amount:
USD $ 333,200.00    
Floating Amounts:
 
   
Floating Rate Payer:
Seller
   
Cap Rate:
3.00% per annum
   


 
 

--------------------------------------------------------------------------------

 
 
Floating Rate Payment Dates:
Fifteenth (15th) calendar day of each month,
commencing on August 15, 2014 and ending on the Termination Date, subject to
adjustment in accordance with the Following Business Day Convention.
   
Period End Dates:
Fifteenth calendar day of each month, not subject to adjustment.
   
Initial Period:
From and including the Effective Date to but excluding August 15, 2014.
   
Floating Rate Option:
USD-SIFMA Municipal Swap Index (formerly known as BMA Municipal Swap Index)
   
Floating Rate Day
     
Count Fraction:
Actual/Actual
   
Reset Dates:
Effective Date and thereafter Weekly on Thursday, provided that the Floating
Rate shall be determined on Wednesday of each Week, subject to the Following
Business Day Convention, and the Floating Rate will be effective for the seven
(7) day period from and including the following Thursday (or if Thursday is the
day the Floating Rate is determined, from and including such Thursday) to and
including the following Wednesday, without regard to the Following Business Day
Convention.
   
Weighted Average Method:
Applicable
   
Business Days:
A day other than (a) a Saturday or a Sunday, (b) any day on which banking
institutions located in the city of New York, New York are authorized or
required by law to close, (c) a day on which the New York Stock Exchange is
closed or (d) any day on which Freddie Mac is closed.
   
Rounding Convention:
The simple arithmetic mean of rates expressed as a percentage rounded to five
decimal places.
   
Calculation Agent:
The Seller

 


Additional Defined Terms


"Credit Support Document" means the Guaranty of the Credit Support Provider
Collateral Trust Agreement and Supplement thereto, each as identified in Exhibit
A hereto.


"Credit Support Provider" means the Person (if any) identified as such in Part 3
of Exhibit A.


 
 
2

--------------------------------------------------------------------------------

 
 
"Damages" means an amount determined as provided in Section 12(b).


"Early Termination Date" has the meaning given to that term in Section ll(b).


"Local Business Day" in relation to a party means a day on which commercial
banks in the city indicated in that party's address for notices hereunder are
open for business.


"Market Quotation" means an amount determined as provided in Section 13.


"Moody's" means Moody's Investors Service, a corporation organized and existing
under the laws of the State of Delaware, and its successors and assigns, if such
successors and assigns shall continue to perform the functions of a securities
rating agency.


"Person" means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company, or any other organization or entity, whether
governmental or private.


"Reference Market-maker" has the meaning given to that term in Section 13(a).


"S&P" means Standard & Poor's Ratings Services, McGraw-Hill Financial, and its
successors and assigns, if such successors and assigns shall continue to perform
the functions of a securities rating agency.


"Taxes," with respect to payments hereunder by the Seller, means any present or
future taxes, levies, imposts, duties or charges of any nature whatsoever that
are collectible by withholding except for any such tax, levy, impost, duty or
charge that would not have been imposed but for the existence of a connection
between the Buyer and the jurisdiction where the Tax is imposed.


"Termination Event" has the meaning given to that term in Section 9.


Section 2.  Payments.  On the Fixed Rate Payment Date, Buyer shall pay the Fixed
Amount and, on each Floating Rate Payment Date, Seller shall pay the Floating
Amount for the Calculation Period ending on that Payment Date.  The Seller's
obligation to make any payment hereunder shall be subject to the condition
precedent that the Buyer have paid the Fixed Amount.  If the Buyer fails to pay
the Fixed Amount to the Seller as and when due hereunder and does not remedy the
failure on or before the third Local Business Day after notice from the Seller
(the "Cure Period"), the Seller may, by notice to the Buyer given not later than
the fifth Local Business Day after the end of the Buyer's Cure Period, declare
this Agreement to be terminated, whereupon neither party shall have any further
obligation hereunder, except for the Buyer's obligation to pay interest pursuant
to Section 4.  Notwithstanding the foregoing, the Buyer shall, upon failure to
pay the Fixed Amount, remain liable to the Seller to pay the value of this
Agreement, calculated, on the date Seller declares this Agreement terminated, on
the basis of Market Quotation, which, for purposes of this Section 2 only, shall
be determined pursuant to Section 12, substituting the word "Seller" in each
instance when the word "Buyer" is utilized in such section and the quotation
referred to in Section 12(b) shall be the amount in Dollars that a Reference
Market-Maker would charge as a Fixed Amount on such date of declaration of
termination.  The value of this Agreement, if any, shall be the original Fixed
Amount less the amount of the Market Quotation determined in the manner
described in the previous sentence.  If

 
3

--------------------------------------------------------------------------------

 
 
the difference is a negative number, the value of this Agreement shall be
zero.  The Buyer and Seller agree that Freddie Mac shall not be liable for
payment of the Fixed Amount or any payment due Seller upon Buyer's failure to
pay the Fixed Amount.


Section 3.  Making of Payments.  All payments hereunder shall be made to the
account of the intended payee specified in Exhibit A, or to such other account
that party may have last specified by notice to the party required to make the
payment.  All such payments shall be made in funds settled through the Federal
Reserve Wire Network or such comparable same-day electronic fund transfer
clearing system as is customary at the time for the settlement in New York City
of banking transactions denominated in Dollars.


Section 4.  Interest on Overdue Amounts.  If any amount due hereunder is not
paid when due, interest shall accrue on that amount for each day such amount
remains unpaid at a rate per annum equal to the sum of (x) one percent (1%) and
(y) the rate per annum equal to the cost (without proof or evidence of any
actual cost) to the intended payee (as certified by it) if it were to fund, or
for funding of, the relevant amount for that day.


Section 5.  Supervening Illegality.  If it becomes unlawful for either party to
make any payment to be made by it hereunder, as a result of the adoption of, or
any change in, or change in the interpretation of, any law, regulation or
treaty, that party shall give notice to that effect to the other party and shall
use reasonable efforts (a) to assign or transfer its rights and obligations
under this Agreement, subject to Section 15, to another of its branches, offices
or affiliates, or to any leading participant in the interest rate cap market,
that may make those payments lawfully and without withholding for or on account
of Taxes or (b) to agree with that other party to modify this Agreement or
change the method of payment hereunder so that the payment will not be
unlawful.  If an assignment or agreement is not made as provided herein on or
before the tenth Business Day after that notice becomes effective, either party
may give notice of termination as provided in Section 11.


Section 6.  Taxes.


(a) Except as otherwise required by law, each payment hereunder shall be made
without withholding for or on account of Taxes.  If a party is required to make
any withholding from any payment under this Agreement for or on account of
Taxes, it shall:
 
(i) make that withholding;


(ii) make timely payment of the amount withheld to the appropriate governmental
authority;


(iii) forthwith pay the other party such additional amount as may be necessary
to ensure that the net amount actually received by it free and clear of Taxes
(including any Taxes on the additional amount) is equal to the amount that it
would have received had no Taxes been withheld; and


(iv) on or before the thirtieth day after payment, send the payee the original
or a certified copy of an official tax receipt evidencing that payment;
provided, however, that if the representation and warranty made by a party in

 
4

--------------------------------------------------------------------------------

 
 
Section 7(d) proves not to have been true when made or, if repeated on each
Payment Date, would not then be true, or if a party fails to perform or observe
any of its covenants set forth in Section 7 or Section 8, the other party shall
be under no obligation to pay any additional amount hereunder to the extent that
the withholding would not have been required if the representation and warranty
had been true when made, or would have been true if so repeated, or if the
failure had not occurred.


(b) If a party would be required to make any withholding for or on account of
Taxes and pay any additional amount as provided in Section 6(a) with respect to
any payment to be made by it in accordance with Section 2, it shall give notice
to that effect to the other party and shall use reasonable efforts:


(i) to assign or transfer its rights and obligations under this Agreement,
subject to Section 15, to another of its branches, offices or affiliates, or to
any leading participant in the interest rate cap market, that may make the
payments to be made by it hereunder lawfully and without withholding for or on
account of Taxes; or


(ii) to agree with that other party to modify this Agreement or change the
method of payment hereunder so that those payments will not be subject to the
withholding.  If an assignment or agreement is not made as provided herein on or
before the tenth day after that notice becomes effective, the party that would
be required to make the withholding may give notice of termination as provided
in Section 11.


(c) In addition, each party agrees with the other that it will deliver to the
other party any forms, documents or certificates relating to taxation and
observe any covenants set forth in Exhibit B.
 


Section 7.  Representations and Warranties.


(a) Each of the parties makes the representations and warranties set forth below
to the other as of the date hereof:


(i) It is duly organized and validly existing and has the corporate, partnership
or other power as a company and the authority to execute and deliver this
Agreement and to perform its obligations hereunder;


(ii) It has taken all necessary action to authorize its execution and delivery
of this Agreement and the performance of its obligations hereunder;


(iii) All governmental authorizations and actions necessary in connection with
its execution and delivery of this Agreement and the performance of its
obligations hereunder have been obtained or performed and remain valid and in
full force and effect;

 
5

--------------------------------------------------------------------------------

 
 
(iv) This Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with the terms of this Agreement, subject to all applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors' rights generally;
and


(v) Each of the documents delivered by it hereunder is, as of the date stated in
such document, true, accurate and complete in every material respect or, in the
case of financial statements, fairly presents the condition of the Person
indicated therein.


(b)          The Buyer makes the following representations and warranties to the
Seller:

 
(i)           It is an Eligible Contract Participant as defined in Section 1a of
the Commodity Exchange Act, as amended ("CEA").


(ii)           It is not a Special Entity as defined in Section 4s(h)(2)(C) of
the CEA (a governmental entity, employee benefit plan or an endowment).
 
 
(c)   The Seller makes the following additional representations and warranties
to the Buyer:


(i) No event or condition that constitutes (or that with the giving of notice or
the lapse of time or both would constitute) a Termination Event with respect to
it has occurred and is continuing or will occur by reason of its entering into
or performing its obligations under this Agreement;


(ii) There are no actions, proceedings or claims pending or, to its knowledge,
threatened, the adverse determination of which might have a materially adverse
effect on its ability to perform its obligations under, or affect the validity
or enforceability against it of this Agreement;


(iii) Each of the documents delivered by the Seller hereunder is, as of the date
stated in such document, true, accurate and complete in every material respect
or, in the case of financial statements, fairly presents the condition of the
Person indicated therein; and


(iv) Seller shall be the reporting party for the Transaction pursuant to the
requirements of 17 CFR 45.8(a).


(d)    In addition, each of the Buyer and the Seller makes the representations
and warranties set forth in Exhibit B hereof to the other and covenants as set
forth therein with the other with respect to certain matters relating to Taxes.


Section 8.  Documents.  At or before the time of execution of this Agreement
each party shall deliver to the other party evidence of the truth and accuracy
of such party's representations in subsections (ii) and (iii) of Section 7(a) as
well as evidence of the authority, incumbency and specimen signature of each
Person authorized to execute and deliver this Agreement or any other

 
6

--------------------------------------------------------------------------------

 
 
document to be delivered under this Agreement.  In addition, the Seller shall
deliver to the Buyer at the times specified in Part 2 of Exhibit A, each of the
documents there specified.

 


Section 9.  Termination Events.
 
(a) For purposes of this Agreement, "Termination Event" means each of the events
and circumstances listed below:


(i) The Seller fails to pay any amount payable by it hereunder as and when that
amount becomes payable and does not remedy that failure on or before the third
Local Business Day after notice from the Buyer of the failure;


(ii) Any representation or warranty made by the Seller in this Agreement, other
than in Section 7(d), or made by any Credit Support Provider in any Credit
Support Document (or document related thereto) delivered hereunder proves to
have been incorrect, incomplete or misleading in any material respect at the
time it was made, or the Seller fails to deliver any document it is required to
deliver as provided in Part 2 of Exhibit A and does not remedy that failure on
or before the thirtieth day after notice from the Buyer of the failure or, in
the case of failure to deliver a Credit Support Document, does not remedy that
failure immediately;


(iii) The Seller or any Credit Support Provider for the Seller becomes the
subject of any action or proceeding for relief under any bankruptcy or
insolvency law or any law affecting creditors' rights that is similar to a
bankruptcy or insolvency law or law relating to the composition of debts or
seeks or becomes subject to the appointment of a receiver, custodian or similar
official for it or any of its property or fails or is unable to pay its debts
generally as they fall due;


(iv) The Seller or any Credit Support Provider for the Seller fails to pay any
amount payable by it to the Buyer under any other agreement or under any
instrument of the Seller or any Credit Support Provider held by the Buyer and
does not remedy that failure during any applicable cure period;


(v) The Seller or any Credit Support Provider for the Seller fails to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document to which it is a party if the
failure is not remedied during any applicable cure period; or any Credit Support
Document expires or terminates or fails or ceases to be in full force and effect
(in either case, other than in accordance with its terms) prior to the
satisfaction of all obligations of the Seller under this Agreement; or the
Seller or any Credit Support Provider for the Seller or any Person purporting to
act on its behalf disaffirms, disclaims, repudiates or rejects, in whole or in
part, or challenges the validity of, any Credit Support Document to which it is
a party.


(vi) (i) There occurs a default, an event of default or another similar
condition or event (however described) in respect of the Seller or any Credit
Support Provider for the Seller under one or more agreements or instruments
relating to Specified Indebtedness in an aggregate amount of not less than the
Threshold Amount and as a result such Specified Indebtedness has been or may be
declared due and payable before it would otherwise have been due and payable or
(ii) there occurs a default by the Seller or

 
7

--------------------------------------------------------------------------------

 

 
any such Credit Support Provider in making one or more payments on the due date
thereof in an aggregate amount of not less than the Threshold Amount under any
such agreements or instruments or under any Specified Transaction (after giving
effect to any applicable notice requirement or grace period) or (iii) the
combined amounts of Specified Indebtedness covered by clauses (i) and (ii) at
least equal the Threshold Amount.


For this purpose, "Specified Indebtedness", with respect to any Person, means
all obligations of that Person (whether present or future, contingent or
otherwise, as principal or surety or otherwise) in respect of borrowed money but
shall exclude deposits received in the ordinary course of the Seller's banking
business or the banking business of the Seller's Credit Support Provider;
"Specified Transaction" means any (i) rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
securities lending transaction, weather index transaction, futures contract
(whether exchange traded or otherwise) or purchase or sale of a security,
commodity or other financial instrument or interest (including any option with
respect to any of these transactions) or (ii) which is a type of transaction
that is similar to any transaction referred to in clause (i) above that is
currently, or in the future becomes, recurrently entered into in the financial
markets (including terms and conditions incorporated by reference in such
agreement) and which is a forward, swap, future (whether exchange traded or
otherwise), option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made and any
combination of any of these transactions; and "Threshold Amount" means
U.S.  $50,000,000 (or the equivalent in any other currency or currencies);


(vii) The Seller or any Credit Support Provider for the Seller consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another entity, and the creditworthiness of the resulting,
surviving or transferee entity after such consolidation, amalgamation, merger or
transfer of assets is materially weaker than that of the Seller or such Credit
Support Provider (as the case may be) immediately prior to such action as
determined by the Buyer or Freddie Mac; or


(viii) If at any time the long term unsecured and unsubordinated indebtedness or
deposits (the "Long Term Senior Debt" of the Credit Support Provider of the
Seller are rated below A+ by S&P (or such rating is suspended or withdrawn) or
below A1 by Moody's (or such rating is suspended or withdrawn), and Seller fails
to post collateral to Buyer or assign Seller's interest in this Agreement
pursuant to Section 10(a) hereof.


(ix) At the option of the Buyer if at any time the Long Term Senior Debt of the
Credit Support Provider of the Seller are rated below A- by S&P (or such rating
is suspended or withdrawn) or below A3 by Moody's (or such rating is suspended
or withdrawn);
 
 
 
8

--------------------------------------------------------------------------------

 
 
(x)           The Seller shall fail to comply with the provisions of Section
10(a) hereof.


(b)           Seller shall notify Buyer upon the occurrence of a Termination
Event identified in Sections 9(a)(iii), (v) or (vi) hereof.


Section 10.  Collateralization or Seller Replacement Event.  (a) In the event
that the Long Term Senior Debt of the Credit Support Provider for the Seller
shall be below A1 by Moody's or A+ by S&P, (such event being referred to herein
as a "Credit Event"), within five Local Business Days of such Credit Event
either (1) Seller's obligations hereunder shall be collateralized on the terms
and subject to the conditions set forth in this Agreement and in the Collateral
Trust Agreement dated as of May 8, 2014 between the Seller and U.S.  Bank
National Association ("USB"), as supplemented from time to time, and
incorporated by reference herein (the "Collateral Trust Agreement"), a copy of
which is attached as Exhibit C hereto, or (2) at Seller's sole cost and expense,
Seller shall obtain a replacement counterparty who shall enter into an Agreement
with Buyer on substantially the same terms as contained in this
Agreement.  Until such replacement counterparty is in place, Seller shall
continue to perform its obligations under this Agreement.  Such replacement
counterparty must be approved by Freddie Mac and acceptable to Buyer in its sole
discretion.  Seller's failure to comply with this provision will constitute a
Termination Event for purposes of this Agreement.


Upon the occurrence of a Credit Event, and upon each subsequent change to the
Long Term Senior Debt of the Credit Support Provider for the Seller, the Seller
shall give notice to that effect to the Buyer, but failure to provide such
notice shall not result a Termination Event if Seller shall otherwise have
provided Buyer collateral or obtained a replacement counterparty on the terms
and subject to the conditions set forth in this Agreement and in the Collateral
Trust Agreement.


(b) The amount of Collateral posted pursuant to section 10(a)(l) above will be
calculated as a mid-market estimate of the value of this Agreement as of the
date of the Credit Event and the collateral will be posted to USB.


The parties acknowledge that the calculation of the mid-market value used to
determine the amount of collateral posted pursuant to the Collateral Trust
Agreement may result in a value different than the Damages payable in connection
with an early termination of this Agreement as calculated in Section 12(b)
hereof.  The cost to replace this Agreement with a new interest rate cap
provider would be determined by a variety of factors, such as the then-current
market conditions, and documentation requirements and credit rating requirements
of the replacement transaction.


Section 11.  Early Termination.


(a) At any time while a Termination Event is continuing, the Buyer may, with the
prior written consent of Freddie Mac, or Freddie Mac may, in its absolute
discretion, give notice of termination in accordance with this Section.  If a
party gives notice of supervening illegality, either party may give notice of
termination in accordance with this Section in the circumstances described in
Section 5.  If a party is required to pay any

 
9

--------------------------------------------------------------------------------

 
 
additional amount pursuant to Section 6, it may give notice of termination in accordance
with this Section in the circumstances described in Section 6.
 
(b) Any notice of termination hereunder
 
(i)    shall state the grounds for termination;


(ii)    shall specify a date that is not before, nor more than 10 days after,
the date the notice of early termination is given on which the payments required
by Section 1 shall be made as provided therein (the "Early Termination Date");
and


(iii)    shall declare the obligations of the Seller to make the payments
required by Section 2 that are scheduled to be made after the Early Termination
Date to be terminated as of that date, and those obligations shall so terminate
and be replaced by the parties' obligations to make the payments specified in
Section 12.


Section 12.  Payments Upon Early Termination.


(a) If notice of termination is given pursuant to Section 11, the Seller shall
pay the Buyer an amount in Dollars determined pursuant to this Section 12 (the
"Damages").


(b) The Buyer's Damages in the event of early termination shall be the Market
Quotation, if it can be determined and the Unpaid Amounts owing to the Buyer in
respect of this Agreement.  If it cannot be determined, the Buyer's Damages
shall be an amount in Dollars equal to the sum of the losses (including loss of
bargain) a determined by the Buyer that it may incur as a result of the early
termination or as a result of the event that served as the ground for early
termination.


(c) Payments to be made in accordance with this Section shall be made on the
Early Termination Date.  If the Buyer is entitled to be paid any amount in
respect of its Damages in accordance with this Section, it shall submit to the
Seller a statement in reasonable detail of those Damages.


Section 13.  Market Quotation.


(a) For the purpose of determining the Market Quotation, the Buyer shall select,
with the consent of Freddie Mac, four leading participants in the interest rate
cap market (each a "Reference Market-maker"), in its sole discretion and in good
faith, with a view to minimizing the Market Quotation (to the extent required by
law); provided, however, that in doing so the Buyer shall be entitled to select
market participants that are of the highest credit standing and that otherwise
satisfy all the criteria that the Buyer applies generally at the time in
deciding whether to enter into an interest rate protection transaction.

 
10

--------------------------------------------------------------------------------

 
 
(b) The Buyer shall request from each of the Reference Market-makers it has
selected a quotation of the amount in Dollars which that Reference Market-maker
would charge on the Early Termination Date as an up-front payment for entering
into an agreement, effective on the Early Termination Date, pursuant to which it
would be obligated to make all the payments scheduled to be made by the Seller
under this Agreement after the Early Termination Date.


(c) The Market Quotation shall be the arithmetic mean (rounded up, if necessary,
to the nearest cent) of the amounts described in Section 12(b) that are quoted
to the Buyer by the Reference Market-makers it has selected or, if only one
Reference Market-maker will quote such a fee, the Market Quotation Value shall
be the amount quoted by that Reference Market-maker.  If no quotations are
provided, it will be deemed that the Market Quotation in respect of the
Agreement cannot be determined.


Section 14.  Costs and Expenses.


(a) Each of the parties shall pay, or reimburse the other on demand for, all
stamp, registration, documentation or similar taxes or duties, and any penalties
or interest that may be due with respect thereto, that may be imposed by any
jurisdiction in respect of its execution or delivery of this Agreement.  If any
such tax or duty is imposed by any jurisdiction as the result of the conduct or
status of both parties, each party shall pay one half of the amount of the tax
or duty.


(b) The Seller shall pay, or reimburse the Buyer on demand for, all reasonable
costs and expenses incurred by the Buyer in connection with enforcement of its
rights under this Agreement or as a consequence of a Termination Event,
including, without limitation, fees and expenses of legal counsel.


Section 15.  Nonassignment.  Neither party shall assign or otherwise transfer
its rights or obligations hereunder or any interest herein to any other Person
or any of its other branches or offices without the prior written consent of the
other party to this Agreement and Freddie Mac, unless the assignment or transfer
by the Seller is pursuant to Section 5 or Section 6 and provided that:


(a) the Seller gives the Buyer 10 Business Days' prior written notice of the
assignment or transfer;
 
(b)  the assignee or transferee meets the criteria set forth in Section 5(a) or
Section 6(b)(i), as the case may be;


(c) the credit policies of the Buyer or Freddie Mac at the time would permit the
Buyer to purchase an interest rate cap from the assignee or transferee without
credit support;
 
(d) a Termination Event does not occur as a result of such transfer;


(e) on or prior to the effective date of the transfer, this Agreement
(including, without limitation, any Tax covenants (if any) in Exhibit B to this
Agreement) and all

 
11

--------------------------------------------------------------------------------

 
 
other related documents shall have been amended to reflect the transfer in a
manner reasonably satisfactory to Buyer; and


(f) on or prior to the effective date of the transfer, Seller shall have agreed
in writing to indemnify and hold harmless Buyer in a manner reasonably
satisfactory to Buyer from and against any adverse tax consequences and any
related fees, expenses and other losses resulting from the transfer, subject to
the following conditions: (i) notwithstanding Seller's duty to indemnify Buyer,
Buyer shall at all times retain sole control and decision-making authority with
regard to any tax issues affecting Buyer or related litigation arising from or
in connection with said transfer; and (ii) such indemnification shall be made as
such expenses are incurred by Buyer and at such time as Buyer is required to pay
any such tax liability, provided that Seller shall not be required to make such
indemnification until five Business Days after it has received written notice
from Buyer of expenses or liabilities for which Buyer seeks reimbursement.


Any purported transfer in violation of this Section shall be void.  The parties
are acting for purposes of this Agreement through their respective branches or
offices specified in Exhibit A.


The Seller shall not unreasonably withhold its consent to an assignment or
transfer proposed by the Buyer, or by any subsequent assignee or transferee of
the Buyer, if the Seller would be entitled to make the payments it is required
to make pursuant to Section 2 to the proposed assignee or transferee lawfully
and without withholding for or on account of Taxes and the proposed assignee or
transferee assumes the obligations of the Buyer under the Tax covenants (if any)
of the Buyer in Exhibit B to this Agreement to the satisfaction of the Seller
and if the proposed assignee or transferee provides all information (if any)
necessary for Seller to comply with any applicable money laundering "know your
customer" or government regulations, including but not limited to regulations
under the Dodd Frank Wall Street Reform and Consumer Protection Act.


Notwithstanding the provisions of this Section 15 to the contrary, the Seller
consents to the collateral assignment of the Buyer's interest herein to Freddie
Mac.  Accordingly, all payments hereunder shall be made in accordance with
Section 3 hereof and to the account of Freddie Mac as specified in Exhibit A
hereto.  The Seller agrees that Freddie Mac may exercise the rights of the Buyer
hereunder from time to time, and Buyer agrees that the Seller (i) may rely
conclusively on the written instructions of Freddie Mac to Seller made pursuant
to this Agreement, (ii) has no duty to investigate or verify such written
instructions, and (iii) shall not be liable for any actions taken in accordance
with such written instructions, except actions involving Seller's own gross
negligence or willful misconduct.


Seller shall be held harmless and shall be fully indemnified by the Buyer, from
and against any and all claims, other than those arising out of the gross
negligence or willful misconduct of the Seller, from and against any damages,
penalties, judgments, liabilities, losses or expenses (including attorney's fees
and disbursements) reasonably incurred by the Seller as a result of the
assertion of any claim, by any person or entity, arising out of, or otherwise
related to, any action taken or omitted to be taken by the Seller in reliance

 
12

--------------------------------------------------------------------------------

 
 
 
upon, assignment of the security interest in the Rate Cap Agreement to Freddie
Mac, or any instructions or notice provided by Freddie Mac or its servicer, or
the Buyer.

 
All notices delivered to Seller pursuant to this Section 15 shall also be
delivered to USB at the address set forth in the Collateral Trust Agreement.


Section 16.  Waivers: Rights Not Exclusive.  No failure or delay by a party in
exercising any right hereunder shall operate as a waiver of, or impair, any such
right.  No single or partial exercise of any such right shall preclude any other
or further exercise thereof or the exercise of any other right.  No waiver of
any such right shall be effective unless given in writing.  No waiver of any
such right shall be deemed a waiver of any other right hereunder.  The right to
terminate provided for herein is in addition to, and not exclusive of, any other
rights, powers, privileges or remedies provided by law.


Section 17.  Interpretation.  The section headings in this Agreement are for
convenience of reference only and shall not affect the meaning or construction
of any provision hereof.


Section 18.  Notices.  Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Sections 2, 5, 6, 9, 11 or 12 may not be given by
facsimile transmission or electronic mail) to the address or number provided
(see Exhibit A) and will be deemed effective as indicated: (i) if in writing and
delivered in person or by courier, on the date it is delivered; (ii) if sent by
facsimile transmission, on the date that transmission is received by a
responsible employee of the recipient in legible form (it being agreed that the
burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender's facsimile machine); (iii) if sent
by certified or registered mail (airmail, if overseas) or the equivalent (return
receipt requested), on the date that mail is delivered or its delivery is
attempted; or (iv) if sent by electronic mail, on the date that it is delivered,
unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.


Section 19.  Amendments.  This Agreement may be amended only by an instrument in
writing executed by the parties hereto and the prior written consent of Freddie
Mac.


Section 20.  Survival.  The obligations of the parties under Section 6, Section
12 and Section 14 shall survive payment of the obligations of the parties under
Section 2 and Section 4 and the termination of their other obligations
hereunder.


Section 21.  Jurisdiction; Governing Law.


(a) Any action or proceeding relating in any way to this Agreement may be
brought and enforced in the courts of the State of New York or of the United
States for the Southern District of New York, and each of the parties
irrevocably submits to the non-exclusive jurisdiction of each such court in
connection with any such action or proceeding.

 
13

--------------------------------------------------------------------------------

 
 
(b)           This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York without reference to its choice of law
doctrine.


Section 22.  Independence of this Agreement.  It is the parties' intention that
no other agreements or arrangements between them or any of their affiliates
affect the transaction provided for herein except as expressly provided
herein.  Therefore, except as expressly provided herein, the Seller's obligation
to make payments to the Buyer hereunder shall not be subject to early
termination or to any condition precedent, no such payment obligation shall be
netted against any payment due from the Buyer or any third party under any other
agreement or instrument, and neither the Seller nor any third party shall have
any right to set off any such payment due from the Seller to the Buyer or
withhold any such payment, in whole or in part, pending payment of any amount
payable by the Buyer or any third party to the Seller or any third party.  In
addition, the terms set forth in this provision may not be modified except in a
written amendment to this Agreement executed by both parties hereto that (i) is
expressly identified in capital letters as modifying this provision (identified
by its title) and (ii) deals only with such modification.


Section 23.  Waiver of Jury Trial.  Each of the Buyer and the Seller,
respectively, hereby waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in respect of any suit, action or
proceeding relating to this Agreement or any Credit Support Document.  Each of
the Buyer and the Seller (i) certifies that no representative, agent or attorney
of the other party or any Credit Support Provider has represented, expressly or
otherwise, that such other party would not, in the event of such suit, action or
proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other party have been induced to enter into this Agreement and provide
for any Credit Support Document, as applicable, by, among other things, the
mutual waivers and certifications in this Section.


Section 24.  Setoff.  The obligation to pay amounts due hereunder shall be
absolute and unconditional and shall not be subject to diminution by set-off,
recoupment, counterclaim, abatement or otherwise.


Section 25.  Counterparts: Integration of Terms.  This Agreement may be executed
in counterparts, and the counterparts taken together shall be deemed to
constitute one and the same agreement.  This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto.


Section 26.  Contractual Currency.  The provision on Contractual Currency set
forth in Part 4 of Exhibit A will apply if the Seller or any Credit Support
Provider for the Seller is not organized in the U.S.  or is acting through any
office outside the U.S.
 








[Signature page follows]

 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have caused this Agreement to be duly executed
and delivered as of the day and year first written above.
 


 


 




 

 
SMBC CAPITAL MARKETS, INC.
 
 
By:
/s/ Danny Boodram
 
Name:
Danny Boodram
 
Title:
Vice President
             
By:
/s/ Larry Weissblum  
Name:
Larry Weissblum  
Title:
Deputy General Manager



 


 

 
ATAX TEBS II, LLC, a Delaware limited liability company
 
 
By:
AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership
           
By:
AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARNTERSHIP TWO, a Delaware limited
partnership, its general partner
               
By:
THE BURLINGTON GROUP, LLC, a Delaware limited liability company, its general
partner
               
By:
/s/ Mark Hiatt
       
Mark Hiatt
       
Chief Operating Officer



 


 
[Signature Page to ATAX TEBS II Rate Cap Agreement]
 



 
15

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
AMORTIZATIONSCHEDULE
 



 
16

--------------------------------------------------------------------------------

 
 
From and Including
 
To but Excluding
 
Notional Amount
 
7/10/2014
7/15/2014
$31,565,000.00
7/15/2014
8/15/2014
$31,565,000.00
8/15/2014
9/15/2014
$31,563,000.00
9/15/2014
10/15/2014
$31,561,000.00
10/15/2014
11115/2014
$31,559,000.00
11115/2014
12/15/2014
$31,557,000.00
12/15/2014
1115/2015
$31,555,000.00
1115/2015
2/15/2015
$31,553,000.00
2/15/2015
3/15/2015
$31,546,550.34
3/15/2015
4115/2015
$31,540,077.34
4/15/2015
5/15/2015
$31,525,105.67
5/15/2015
6/15/2015
$31,510,068.34
6/15/2015
7/15/2015
$31 ,494,964.67
7/15/2015
8/15/2015
$31,479,794.34
8/15/2015
9/15/2015
$31,464,557.34
9/15/2015
10115/2015
$31,444,591.67
10/15/2015
11/15/2015
$31,424,535.67
11/15/2015
12/15/2015
$31,404,388.34
12/15/2015
1/15/2016
$31,372,482.00
1115/2016
2/15/2016
$31,351,817.34
2/15/2016
3/15/2016
$31,325,657.34
3/15/2016
4/15/2016
$31,299,378.00
4/15/2016
5/15/2016
$31,271,253.34
5/15/2016
6/15/2016
$31,242,998.67
6/15/2016
7/15/2016
$31,214,613.67
7/15/2016
8/15/2016
$31,186,097.67
8/15/2016
9/15/2016
$31,157,449.67
9/15/2016
10/15/2016
$31'128,670.00
10/15/2016
11/15/2016
$31,099,757.00
11/15/2016
12/15/2016
$31,070,710.00
12/15/2016
1/15/2017
$31,028,195.00
1115/2017
2/15/2017
$30,998,878.34
2/15/2017
3/15/2017
$30,969,426.67
3/15/2017
4/15/2017
$30,939,838.67
4/15/2017
5/15/2017
$30,910,114.00
5/15/2017
6/15/2017
$30,880,251.67
6/15/2017
7/15/2017
$30,850,250.34
7/15/2017
8/15/2017
$30,820,109.67
8/15/2017
9/15/2017
$30,789,829.34
9/15/2017
10/15/2017
$30,759,408.67
10/15/2017
11/15/2017
$30,728,846.34
11/15/2017
12/15/2017
$30,698,141.67


 
17

--------------------------------------------------------------------------------

 
 
From and Including
 
To but Excluding
 
Notional Amount
 
12/15/2017
1/15/2018
$30,652,294.34
1/15/2018
2/15/2018
$30,621,304.34
2/15/2018
3/15/2018
$30,590,170.00
3/15/2018
4/15/2018
$30,558,557.67
4/15/2018
5/15/2018
$30,526,800.00
5/15/2018
6/15/2018
$30,494,896.00
6/15/2018
7/15/2018
$30,462,845.00
7/15/2018
8/15/2018
$30,430,646.00
8/15/2018
9/15/2018
$30,398,298.34
9/15/2018
10/15/2018
$30,365,801.34
10/15/2018
11/15/2018
$30,333,155.00
11/15/2018
12/15/2018
$30,300,357.67
12/15/2018
1/15/2019
$30,252,408.67
1/15/2019
2/15/2019
$30,219,307.34
2/15/2019
3/15/2019
$30,186,052.67
3/15/2019
4/15/2019
$30,152,644.34
4/15/2019
5/15/2019
$30,119,081.67
5/15/2019
6/15/2019
$30,085,363.67
6/15/2019
7/15/2019
$30,051,489.67
7/15/2019
8/15/2019
$30,017,458.34

 


 







 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT A


NOTICE ADDRESSES AND OTHER MATTERS


Part 1:  Addresses for Notices and Accounts for Payments:
 
The Seller:
 
    Address:
SMBC Capital Markets, Inc.
 
277 Park Avenue, Fifth Floor
 
New York, NY 10172
 
Attention:  President
 
Telephone:  (212) 224-5022
 
Facsimile:  (212) 224-4938
 
(212) 225-5111 (for payment and reset notices)

 


    Payments to Seller:
Depository:
JPMorgan Chase Bank, N.A.  New York Branch
 
ABA Routing No.:
021000021
 
Address:
New York, NY
 
In Favor of:
SMBC Capital Markets, Inc.
 
Account No.:
544-7-77993
 
CHIPS:
295277

 
The Buyer:


    Address:
ATAX TEBS II, LLC
 
1004 Farnam Street, Suite 400
 
Omaha, Nebraska 68102
 
Attention: Chad L.  Daffer
 
Phone: 402.930.3085
 
Fax: 402.930.3047
     
With a copy to: Mark Hiatt
 
1004 Farnam Street, Suite 400
 
Omaha, Nebraska 68102
 
Phone: 402.930.3085
 
Fax: 402.930.3047
 
with a copy to:
 
 
Kutak Rock LLP
 
1650 Farnam Street
 
Omaha, Nebraska 68102
 
Attention: Conal Hession
 
Facsimile: (402) 231-8806
 
Telephone: (402) 346-1148


 
19

--------------------------------------------------------------------------------

 
 
copies to Freddie Mac:


    Address:
Federal Home Loan Mortgage Corporation
 
8100 Jones Branch Drive
 
Mail Stop B2E
 
McLean, Virginia 22102
 
Attention: Multifamily Loan Accounting/Operational Close
 
Telephone: (703) 714-4177
 
Fax: 571-382-4798
 
E-Mail: mfla@freddiemac.com
 
and
 
 
Federal Home Loan Mortgage Corporation
 
8100 Jones Branch Drive
 
Mail Stop B4G
 
McLean, Virginia 22102
 
Attention: Multifamily Asset Management/Servicing
 
Telephone: (703) 7I4-3194 (Steve Power)
E-Mail: mf spi hedge@freddiemac.com
     
and
     
Federal Home Loan Mortgage Corporation
 
8200 Jones Branch Drive
 
Mail Stop 210
 
McLean, Virginia 221 02
 
Attention: Managing Associate General Counsel- Multifamily Real Estate (Legal
Division)
 
Telephone: (703) 903-2538
 
E-Mail: Joshuaschonfeld@freddiemac.com

 
 
Payments to Buyer (pursuant to Section 3, payments are to be made as will be
specified): Bank Name: FRB New York

 
Bank ACCT Name: FHLMC Investor PI ABA #:021039513
Bank ACCT #: 380530
Reference: MFTEBS
ATTN: MFRRO- Loan Accounting 714-4177
 


Part 2:   Documents to be delivered by the Seller to the Buyer


(a)           Credit Support Documents to be delivered by the Seller:


(i) The Collateral Trust Agreement between Seller and U.S.  Bank National
Association, as Collateral Trustee, as amended or supplemented from time to
time, dated as of May 8, 2014 attached hereto as Exhibit C;

 
20

--------------------------------------------------------------------------------

 
 
(ii) Guaranty of Sumitomo Mitsui Banking Corporation attached hereto as Exhibit
D; and


(iii) The Collateral Trust Agreement Supplement executed by Buyer and
acknowledged by Seller and U.S.  Bank National Association, as Collateral
Trustee, dated as of the date of this Agreement.


(b)           Other:


Evidence of the authority, incumbency and specimen signature of the party
executing this Agreement and the Guaranty of Sumitomo Mitsui Banking Corporation
 
Part 3: Credit Support Provider for the Seller: Sumitomo Mitsui Banking
Corporation.


Part 4: Each reference in this Agreement to Dollars (the "Contractual Currency")
is of the essence.  The obligation of each party in respect of any amount due
under this Agreement in the Contractual Currency is, notwithstanding any payment
in any other currency (whether pursuant to a judgment or otherwise), be
discharged only to the extent of the amount in the Contractual Currency that the
intended payee may, in accordance with normal banking procedures, purchase with
the sum paid in that other currency (after any premium and costs of exchange) on
the Business Day in New York City immediately following the day on which that
payee receives the payment.  If the amount in the Contractual Currency that may
be so purchased for any reason falls short of the amount originally due, the
party owing that amount shall pay such additional amount, in the Contractual
Currency, as is necessary to compensate for the shortfall.  Any obligation of
that party not discharged by that payment shall, to the fullest extent permitted
by applicable law, be due as a separate and independent obligation and, until
discharged as provided herein, shall continue in full force and effect.






 



 
21

--------------------------------------------------------------------------------

 

 
EXHIBIT B


TAX REPRESENTATIONS AND COVENANTS


 
 
A.           Tax Representations and Covenants


Representations of each of the Seller and the Buyer


For the purpose of this Agreement, each of the Buyer and Seller hereby
represents, respectively, that it is a "United States person" for purposes of
the United States Internal Revenue Code of 1986, as amended.  It is not required
by any applicable law, as modified by the practice of any relevant governmental
authority, to make any deduction or withholding for or on account of any Tax
from any payment (other than interest under Section 4 to be made by it to the
other party) under this Agreement.  In making this representation, it may rely
on (i) the accuracy of any representation made by the other party below in this
Exhibit and (ii) the satisfaction of the covenant of that other party contained
below in this Exhibit and the accuracy and effectiveness of any document
provided by that other party pursuant to any such covenant.
 


B.           Payee Tax Representations


Of the Seller:


Seller is a corporation organized under the laws of Delaware and its United
States taxpayer identification number is 13-5160382.
 


Of the Buyer:


Buyer's taxpayer identification number is 36-4788331 and is not acting as an
agent or intermediary for a foreign Person.
 


C.           Covenants


Of Each Party:


If a party is required at any time to execute any form or document in order for
payments to it hereunder to qualify for exemption from withholding for or on
account of Taxes or to qualify for such withholding at a reduced rate, that
party shall, as soon as practicable after request from the other party, execute
the required form or document and deliver it to that other party.


Of the Seller:
 
    None

 
Of the Buyer:
   
    None


 
22

--------------------------------------------------------------------------------

 

EXHIBIT C


COLLATERAL TRUST AGREEMENT

 
23

--------------------------------------------------------------------------------

 

 
Execution Version




















COLLATERALTRUSTAGREEMENT
 
Between
 
SMBC CAPITAL MARKETS, INC.,
as Grantor




and




U.S.  BANK NATIONAL ASSOCIATION,
as Collateral Trustee














Dated as of May 8, 2014

 
24

--------------------------------------------------------------------------------

 
 
COLLATERAL TRUST AGREEMENT


 
Collateral Trust Agreement dated as of May 8, 2014 between SMBC CAPITAL MARKETS,
INC., as Grantor, and U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee.
 


W I T N E S S E T H:
 


WHEREAS, Grantor is party to certain Rate Cap Agreements (each, as amended,
supplemented or otherwise modified from time to time in accordance with their
terms, a "Rate Cap Agreement").


WHEREAS, pursuant to certain Rate Cap Agreements, upon a Credit Event (as
defined in the Rate Cap Agreement), Grantor is obliged either to provide
collateral for the benefit of each counterparty thereto or to take other actions
as provided in such Rate Cap Agreements.


WHEREAS, Grantor has agreed to grant Liens on the Cash Account and the cash held
therein to secure the payment of the Secured Obligations with respect to any
Rate Cap Agreement that Grantor has decided to collateralize.


NOW, THEREFORE, subject to the further covenants, conditions and trusts set
forth herein, the parties hereto hereby agree as follows:


Section 1.  Definitions.


Capitalized terms not defined herein shall have the meanings set out in the Rate
Cap Agreement.


The following terms, as used herein, have the following meanings:


"Aggregate Requested Amount" means the sum of the Requested Amounts as set forth
in Termination Notices delivered on the same date.


"Aggregate Required Collateral Amount" means the sum of the Required Collateral
Amounts under all Rate Cap Agreements for which the counterparty thereto is a
Beneficiary hereunder.


"Agreement" means this Collateral Trust Agreement as amended, supplemented or
otherwise modified from time to time in accordance with its terms.


"Beneficiary" means each person which is a counterparty to Grantor under a Rate
Cap Agreement with a Credit Event provision and which has executed a Supplement,
its successors and assigns.


"Beneficiary Percentage Interest Schedule" means a schedule in the form of
Schedule I hereto and delivered by the Grantor to the Collateral Trustee upon
the execution and delivery of any Supplement or as otherwise provided.

 
25

--------------------------------------------------------------------------------

 


"Business Day" means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York or Boston, Massachusetts are authorized
or required by law to close.


"Calculation Agent' means the Grantor, any affiliate of the Grantor or any
person designated by the Grantor and notified to the Beneficiaries and the
Collateral Trustee as the "Calculation Agent" for this Agreement.


"Cash" means the legal tender and lawful currency of the United States of
America.


"Cash Account" means a separate trust account no.  143106100 (SMBC CM Collateral
Trust II) established at U.S.  Bank National Association, acting in its capacity
as Deposit Bank hereunder, and identified on the books and records of the
Deposit Bank under the name U.S.  Bank National Association, as trustee for the
Beneficiaries under the Agreement relating to the SMBC CM Collateral Trust II.


"Cash Account Value" means either (a) the amount of cash in the Cash Account
multiplied by 100% if Sumitomo Mitsui Banking Corporation's ("SMBC") Long Term
Senior Debt (as defined in the Rate Cap Agreement) shall be rated both at least
"A2" by Moody's Investor Services, Inc.  ("Moody's") and at least "A" by
Standard and Poor's Ratings Services, a division of The McGraw Hill-Companies,
Inc.  ("S&P") or (b) the amount of cash in the Cash Account multiplied by 90% if
SMBC's Long Term Senior Debt rating to be rated by Moody's or S&P, or shall be
rated either below "A2" by Moody's or below "A" by S&P.


"Collateral" means, as of any date, all property theretofore subjected to the
Collateral Trust Liens, including the Cash Account and cash held in the Cash
Account, except property which shall have been released from the Collateral
Trust Liens in accordance with the terms of this Agreement on or before such
date.  The term "Collateral" shall also refer separately to each item of such
property.


"Collateral Trustee" means U.S.  Bank National Association in its capacity as
Collateral Trustee hereunder, or any successor Collateral Trustee appointed
pursuant to Section 14.


"Collateral Trust Estate" means all right, title and interest of the Collateral
Trustee in and to (a) the Cash Account and (b) cash deposited therein, under
this Agreement.


"Collateral Trust Liens" means the Liens on the Collateral under this Agreement.


"Contingent Beneficiary" means each counterparty which is a counterparty to
Grantor under a Rate Cap Agreement with a Credit Event provision and which has
not executed a Supplement.


"Credit Event" has the meaning ascribed to it in the Rate Cap Agreement of a
Beneficiary.


"Damages" has the meaning ascribed to it in the Rate Cap Agreement of a
Beneficiary.


"Early Termination Date" has the meaning ascribed to it in the Interest Rate Cap
Agreement of a Beneficiary.

 
26

--------------------------------------------------------------------------------

 
 
"Effective Date" means the date on which the Collateral Trustee and Grantor have
executed this Agreement.


"Exposure" means, for any date for which Exposure is calculated and subject to
Section 30 in the case of a dispute, the Damages, if any, that would be payable
to a Beneficiary by the Grantor (expressed as a positive number) pursuant to the
Beneficiary's Rate Cap Agreement as if such transaction was being terminated as
of the relevant date, provided that Market Quotation (as contemplated in the
Rate Cap Agreement) will be determined by using estimates at mid-market of the
amounts that would be paid for a replacement transaction (as contemplated in the
Rate Cap Agreement).


"Freddie Mac" has the meaning ascribed to it in the Rate Cap Agreement of a
Beneficiary.


"Grantor" means SMBC Capital Markets, Inc., a Delaware corporation.


"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, lease, license or attachment in respect of such asset.


"Other Actions" means the assignment, novation or other transfer by Grantor of
its right, title and interest in a Rate Cap Agreement following a Credit Event
pursuant to the terms of such Rate Cap Agreement.


"Payable Amount" has the meaning ascribed to it in Section 7.


"Percentage Interest" means each Beneficiary's percentage ownership interest in
all right, title and interest of the Collateral Trustee in and to the Collateral
Trust Estate as set forth on the Beneficiary Percentage Interest Schedule last
delivered to the Collateral Trustee in accordance with the terms hereof.


"Permitted Liens" means any rights of Set-off or bankers' Liens upon the Cash
Account, to the extent incurred in connection with the maintenance of the Cash
Account in the ordinary course of business.


"Person" means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.


"Proceeds" means all "proceeds" as such term is defined in the UCC.


"Potential Termination Event" means any event which, with the giving of notice
or the lapse of time or both, would constitute one or more of the Termination
Events described in Section
26(a) or (b).


"Qualified Successor Trustee" has the meaning ascribed to it in Section 14.


"Rate Cap Agreement" has the meaning ascribed to it in the recitals of this
Agreement.

 
27

--------------------------------------------------------------------------------

 
 
"Requested Amount" means (a) the lesser of (i) the Required Collateral Amount
last calculated by the Calculation Agent and Transferred by the Grantor to the
Collateral Trustee and (ii) the Termination Amount or (b) the Required
Collateral Amount last calculated by the Calculation Agent and Transferred by
the Grantor to the Collateral Trustee if such amount equals the Termination
Amount.


"Request for Release of Collateral" means a written notice from Grantor to
Collateral Trustee specifying the amount to be withdrawn from the Cash Account
that is accompanied by a written certification from Grantor that (a) no
Termination Event or Potential Termination Event has occurred and is continuing
with respect to Grantor; (b) the Liquidation Proceeds relating to any
Termination Notice that has been delivered have been paid to the Beneficiary
named therein; (c) there is no dispute regarding a Determination under Section
30 that is unresolved; and (d) immediately after such withdrawal the Cash
Account Value will be at least equal to 110% of the Aggregate Required
Collateral Amount at such time.


"Required Collateral Amount" means, on any day for any Rate Cap Agreement and
the Beneficiary party thereto, the amount of Exposure calculated for such day by
the Calculation Agent, subject to Section 30 in the case of a dispute.


"Responsible Officer" of Grantor means any officer of Grantor designated as a
Responsible Officer on Schedule II hereto, as may be modified from time to time
by Grantor.


"Secured Obligations" means Grantor's obligations to pay to a Beneficiary the
Payable Amount owed to such Beneficiary in accordance with Section 7.


"Set-off" means Set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount is
entitled or subject (whether arising under this Agreement, another contract,
applicable law or otherwise) that is exercised by, or imposed on, such payer.


"Supplement" means a Collateral Trust Agreement Supplement executed by a
Beneficiary and acknowledged by the Collateral Trustee and Grantor,
substantially in the form of Exhibit A.


"Termination Amount" means Damages and the amount of any other obligation to be
paid by Grantor to a Beneficiary upon the termination of the Rate Cap Agreement
to which such Beneficiary is a party in accordance with its terms.


"Termination Event" has the meaning ascribed to it in the Rate Cap Agreement of
a Beneficiary.


"Termination Notice" means a written notice by a Beneficiary whereby such
Beneficiary notifies the Collateral Trustee and Grantor that the Rate Cap
Agreement to which such Beneficiary is a party has been terminated and that the
amount payable to the Beneficiary upon the termination of the Rate Cap Agreement
has become due and payable but has not been paid in accordance with the terms
thereof, substantially in the form of Exhibit B.


"Transfer" means (a) in the case of cash, payment or delivery by wire transfer
into one or more bank accounts specified by the recipient; (b) in the case of
certificated securities that cannot

 
28

--------------------------------------------------------------------------------

 
 
be paid or delivered by bookentry, payment or delivery in appropriate physical
form to the recipient or its account accompanied by any duly executed
instruments of transfer, assignments in blank, transfer tax stamps and any other
documents necessary to constitute a legally valid transfer to the recipient; and
(c) in the case of securities that can be paid or delivered by bookentry, the
giving of written instructions to the relevant depository institution or other
entity specified by the recipient, together with a written copy thereof to the
recipient, sufficient if complied with to result in a legally effective transfer
of the relevant interest to the recipient.


"Trust" has the meaning ascribed to it in Section 2(a).


"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of New York, provided that if, by reason of mandatory provisions of law,
any or all of the attachment, perfection, priority or remedies with respect to
the Collateral Trust Liens on the Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, then such provision shall govern.


"UCC' means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions of this Agreement relating to such attachment,
perfection, priority or remedies.


"Valuation Agent" means any person which is not an affiliate of Grantor who may
be selected in accordance with Section 28 and designated from time to time by
Grantor, in a notice to the Collateral Trustee and Freddie Mac, to deliver the
reports referred to herein.


Section 2.  Establishment of Trust; Etc.


(a) Establishment of Trust.  The Grantor and the Collateral Trustee hereby
establish the "SMBC CM Collateral Trust II" (the "Trust").


(b) Transfer of Trust Estate.  The Grantor, concurrently with the execution and
delivery hereof, does hereby sell, transfer, assign, set over and otherwise
convey to the Collateral Trustee, in trust, for the benefit of the
Beneficiaries, without recourse, all the right, title and interest of the
Grantor in and to (i) the Cash Account and (ii) such cash as from time to time
is Transferred into the Cash Account.  In connection with such transfer and
assignment, the Grantor shall cause any cash to be Transferred into the Cash
Account.


(c) Acknowledgment of Trust.  The Collateral Trustee hereby acknowledges
establishment of the Cash Account and declares that it will hold such cash
deposited in the Cash Account in trust for the exclusive use and benefit of all
present and future Beneficiaries, subject to the terms hereof.  Except as
provided in Sections 2(d), and 7 the Collateral Trustee shall not assign, sell,
dispose of or transfer any interest in the cash deposited in the Cash Account or
permit the cash to be subjected to any Lien arising by, through or under the
Collateral Trustee or any person claiming by, through or under the Collateral
Trustee.


(d) Interest on Cash Amounts.  The Collateral Trustee shall pay interest on any
cash in the Cash Account at a rate per annum equal to (i) the rate set forth on
Reuters Page Fed Funds 1 opposite “Federal Funds (Effective)” minus (ii) 10
basis points

 
29

--------------------------------------------------------------------------------

 
 
Any earnings on such investment will constitute Collateral, be subject to the
security interest granted under this Agreement, and be Transferred to the Cash
Account.


Section 3.  Transfer into Trust; Security Interest.


The Transfer of cash by the Grantor to the Collateral Trustee is intended to be
construed as a Transfer in trust of such cash by the Grantor to the Collateral
Trustee, for the benefit of the Beneficiaries, for the purpose of perfection of
the security interest of Collateral Trustee in the Collateral Trust Estate, in
trust for the benefit of the Beneficiaries.  The Collateral Trustee hereby
acknowledges that it has been advised of Grantor's grant to Collateral Trustee
of a security interest in the Collateral Trust Estate in trust for the benefit
of the Beneficiaries.  This Agreement shall be deemed to be a security agreement
within the meaning of Articles 8 and 9 of the UCC.  The Grantor hereby grants to
the Collateral Trustee in trust for the benefit of the Beneficiaries, as
collateral security for the full, prompt and complete payment of the Secured
Obligations and all other obligations of the Grantor under this Agreement and
the Rate Cap Agreements, a first priority continuing security interest in, lien
on and right of Set-off against the Cash Account and the cash transferred
therein, the Collateral Trust Estate, and all books, records, writings,
databases, information and other property relating to, used or useful in
connection with, or evidencing, embodying, incorporating or referring to the
foregoing, and all Proceeds from the foregoing.  The possession by the
Collateral Trustee or its agent of securities and such other items of property
that constitute instruments, money, negotiable documents or chattel paper shall
be "possession by the secured party" for purposes of perfecting the security
interest pursuant to the UCC.


The control by the Collateral Trustee of the Cash Account shall be "control" by
the secured party for purposes of perfecting the security interest pursuant to
the UCC and notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed
notifications to, or acknowledgments, receipts or confirmations from, financial
intermediaries, bailees, or agents (as applicable) of the Collateral Trustee for
the purpose of perfecting such security interest under applicable law.  With
respect to the Cash Account, the Collateral Trustee is the customer of
U.S.  Bank National Association, in its capacity as Deposit Bank under Section
9-104(a)(3) of the UCC.  The Collateral Trustee and the Deposit Bank each make
no representations regarding, nor shall it be liable for, the sufficiency of
this Agreement to accomplish the intended purposes herein.


Section 4.  Beneficiaries.


At any time on or after the Effective Date, any Contingent Beneficiary may
become a Beneficiary hereunder by delivering a Supplement, signed by such
Contingent Beneficiary and acknowledged by the Grantor and the Collateral
Trustee, whereupon such Contingent Beneficiary shall become a Beneficiary
hereunder.  Grantor and Collateral Trustee agree to acknowledge any such
Supplement no later than three Business Days after receipt.  Each Beneficiary's
Percentage Interest shall at all times rank at least pari passu with the
Percentage Interests of all other Beneficiaries irrespective of the time,
manner, or order of a Contingent Beneficiary becoming a Beneficiary hereunder.

 
30

--------------------------------------------------------------------------------

 
 
Section 5.  Maintenance of Cash Account Value.


On or prior to 5:00 p.m., New York City time, on the fifth Business Day
immediately following any Credit Event, Grantor shall Transfer cash to
Collateral Trustee in an amount such that the Cash Account Value as of the date
of Transfer shall equal or exceed 110% of the Aggregate Required Collateral
Amount.  Grantor agrees that, at all times on or after a Credit Event, the Cash
Account Value shall equal or exceed 107% of the Aggregate Required Collateral
Amount.  Grantor agrees that Freddie Mac or any Beneficiary may deliver a
written notice to the Grantor (with a copy to the Collateral Trustee) on or
prior to 12:00 p.m., New York City time, on any Business Day that the Cash
Account Value is below an amount equal to 107% of the Aggregate Required
Collateral Amount.  In addition, each month promptly after receipt by the
Collateral Trustee of written notice of the Cash Account Value and Aggregate
Required Collateral Amount from the Calculation Agent and the Valuation Agent
(if there is a Valuation Agent), which notice shall refer to this Section 5 and
the Collateral Trustee's responsibility to make the calculation or determination
hereinafter described, the Collateral Trustee will calculate or otherwise
determine whether the Cash Account Value is below an amount equal to 107% of the
Aggregate Required Collateral Amount and , if so, will deliver a written notice
to the Grantor on or prior to 12:00 p.m., New York City time, on any Business
Day that the Cash Account Value is below an amount equal to 107% of the
Aggregate Required Collateral Amount.  Grantor shall, no later than the close of
business on the next Business Day immediately following receipt of such notice
referred to in the two preceding sentences, Transfer or cause to be Transferred
additional cash to the Cash Account and shall provide the Collateral Trustee
with written certification that immediately after such Transfer the Cash Account
Value is at least equal to 110% of the Aggregate Required Collateral
Amount.  Notwithstanding the foregoing, Grantor shall not be obligated to make
any Transfers to the Cash Account in an amount less than $100,000.  Subject to
its obligation under Section 6, in no event shall the Collateral Trustee have
any obligation to calculate or otherwise determine (a) the Cash Account Value,
(b) the Aggregate Required Collateral Amount or (c) except as expressly provided
in this Section 5, whether the Cash Account Value equals or exceeds the
Aggregate Required Collateral Amount, to monitor the Grantor's compliance with
this Section or otherwise take any action other than as provided in Section 7 in
the event the Grantor ceases to comply with its obligations under this Section,
it being understood that the Beneficiaries will exercise their rights against
the Grantor directly and solely in accordance with the terms of any applicable
Rate Cap Agreement based upon information they receive under Section 6 and their
rights under Section 7.


Section 6.  Beneficiary Percentage Interest Schedule and Notification of Cash
Value Account.


On the date on which the Grantor has Transferred Collateral to the Collateral
Trustee under this Agreement as a result of the occurrence of a Credit Event and
on the fourth Business Day of each calendar month starting after such date, (a)
by 12:00 p.m., New York City time, on such day, the Grantor shall deliver to the
Collateral Trustee, Freddie Mac and each Beneficiary a Beneficiary Percentage
Interest Schedule as of the last Business Day of the immediately preceding
month, upon which the Collateral Trustee, Freddie Mac and each Beneficiary may
conclusively rely, (b) by 12:00 p.m., New York City time, on such day, the
Grantor shall cause the Calculation Agent to deliver to the Collateral Trustee,
Freddie Mac and each Beneficiary a written notice of the Cash Account Value and
Aggregate Required Collateral Amount as of the last Business Day of the

 
31

--------------------------------------------------------------------------------

 
 
immediately preceding month, upon which the Collateral Trustee, Freddie Mac and
each Beneficiary may conclusively rely, and (c) the Collateral Trustee shall
make available, via online access, the Cash Account Value (as set forth in the
notice last provided by the Calculation Agent pursuant to clause (b) of this
Section 6) as of the last Business Day of the immediately preceding month, upon
which Freddie Mac and each Beneficiary may conclusively rely.  On the date on
which the Grantor has Transferred Collateral to the Collateral Trustee under
this Agreement as a result of the occurrence of a Credit Event, and on the third
Business Day of each calendar month starting after such date, Grantor shall
cause the Valuation Agent to deliver to the Collateral Trustee and Freddie Mac a
written notice of the Aggregate Required Collateral Amount as of the last
Business Day of the immediately preceding month.  Grantor agrees that Freddie
Mac, or any Beneficiary, may deliver a written notice to the Collateral Trustee
(with a copy to the Grantor) on any Business Day following either the date on
which the Grantor has Transferred Collateral to the Collateral Trustee under
this Agreement as a result of the occurrence of a Credit Event or the fourth
Business Day of each calendar month certifying that that it has not received
either a Beneficiary Percentage Interest Schedule or a written notice of the
Cash Account Value or Aggregate Required Collateral Amount from the Calculation
Agent or the written notice of Aggregate Required Collateral Amount from
Valuation Agent under this Section 6.  Grantor shall, not later than the close
of business on the next Business Day immediately following receipt of such
notice, deliver or cause to be delivered such documents or information to
Freddie Mac or such Beneficiary.


Section 7.  Distributions From Cash Account Upon Termination.


(a) If at any time (1) a Termination Event has occurred and is continuing or (2)
an Early Termination Date has occurred or been designated as the result of a
Termination Event, then, unless the Grantor has paid in full the Termination
Amount that is then due pursuant to a Beneficiary's Rate Cap Agreement,
Beneficiary may deliver a Termination Notice to the Collateral Trustee (with a
copy to the Grantor).  Any Termination Notice received by the Collateral Trustee
on any Business Day on or prior to 12:00 p.m., New York City time, shall be
effective on such Business Day and any Termination Notice received by the
Collateral Trustee after 12:00 p.m., New York City time, shall be deemed to be
received on the next succeeding Business Day (in each case, an "Effective
Termination Notice").  No later than 12:00 p.m., New York City time, on the
Business Day immediately following receipt of one or more Effective Termination
Notices, the Collateral Trustee shall, subject to Section 15(c), withdraw cash
amounts held in the Cash Account equal to the Aggregate Requested Amount (the
"Liquidation Proceeds") from the Cash Account and Transfer to each such
Beneficiary such Beneficiary's Requested Amount, provided that if on any
Business Day there is insufficient cash to pay each Requested Amount payable on
such date then the Collateral Trustee shall, subject to Section 15(c), Transfer
to each such Beneficiary an amount equal to the product of the aggregate cash
balance in the Cash Account and each such Beneficiary's Percentage
Interest.  Notwithstanding anything to the contrary in the foregoing, the amount
Transferred by the Collateral Trustee to any Beneficiary that has delivered a
Termination Notice shall not exceed an amount (the "Payable Amount") equal to
the lesser of (i) such Beneficiary's Requested Amount and (ii) such
Beneficiary's pro rata share (based on such Beneficiary's Percentage Interest)
of the Collateral Transferred by Grantor to the Collateral Trustee.  After all
amounts in the Cash Account have been Transferred to

 
32

--------------------------------------------------------------------------------

 
 
Beneficiaries in accordance with this Section 7 and Section 8, no Beneficiary
shall have any further rights or claims hereunder.  Each Beneficiary
acknowledges that the amounts owed to it by the Grantor upon the termination of
any Rate Cap Agreement may exceed the Requested Amount for such Rate Cap
Agreement.  Grantor acknowledges that payment of any Liquidation Proceeds to any
Beneficiary shall not affect the rights of Freddie Mac or any Beneficiary to
recover any Termination Amount in excess thereof from Grantor pursuant to the
terms of any Rate Cap Agreement.


(b) On or prior to the third Business Day immediately following each
distribution of Liquidation Proceeds, the Grantor shall provide to the
Collateral Trustee, Freddie Mac, and each Beneficiary an updated Beneficiary
Percentage Interest Schedule, upon which the Collateral Trustee and each
Beneficiary may conclusively rely.  Grantor agrees that Freddie Mac or any
Beneficiary may deliver a written notice to the Collateral Trustee (with a copy
to the Grantor) on any Business Day certifying that it has not received an
updated Beneficiary Percentage Interest Schedule under the first sentence of
this Section 7(b).  Grantor shall, not later than the close of business on the
next Business Day immediately following receipt of such notice, deliver or cause
to be delivered such document to such Beneficiary.


(c) The Collateral Trustee may conclusively rely upon any Termination Notice
given to it as provided herein in accordance with this Agreement.  The
Collateral Trustee shall have no obligation to make payments under this Section
7 in the/ absence of such instructions or directions and shall have no liability
to Grantor or any Beneficiary for actions taken in reliance on such instructions
or directions.  All distributions made by the Collateral Trustee pursuant to
this Section 7 shall be final (except in the event of manifest error) and the
Collateral Trustee shall have no duty to inquire as to the application of any
amount distributed.


Section 8.  Release of Collateral; Termination of Collateral Trust Liens.


(a) Subject to the conditions precedent that (i) no Termination Event or
Potential Termination Event has occurred and is continuing; (ii) there is a
Valuation Agent; (iii) the Liquidation Proceeds relating to any Termination
Notice that has been delivered have been paid to the Beneficiary named therein;
and (iv) there is no dispute regarding a Determination under Section 30 that is
unresolved, Collateral Trustee may at any time release cash deposited in the
Cash Account to Grantor upon receipt by Collateral Trustee of a Request for
Release of Collateral from Grantor accompanied by a written certification from
the Calculation Agent dated as of the date of Grantor's Request for Release of
Collateral (which may be included as part of Grantor's Request for Release of
Collateral) that the Cash Account Value shall equal or exceed 110% of the
Aggregate Required Collateral Amount immediately after withdrawal of the amount
specified in the Request for Release of Collateral and a written certification
from the Valuation Agent (which may be in the form of the most recent monthly
report from the Valuation Agent delivered under Section 6 if the Aggregate
Required Collateral Amount in such report is as of a day no more than five (5)
Business Days prior to the date of Grantor's Request for Release of Collateral)
that the Cash Account Value immediately after withdrawal of the amount

 
33

--------------------------------------------------------------------------------

 
 
specified in the Request for Release of Collateral shall equal or exceed 110% of
the Aggregate Required Collateral Amount in such report.


In the event there is no Valuation Agent, Collateral Trustee may at any time
release cash deposited in the Cash Account to Grantor without the written
confirmation of the Valuation Agent upon receipt by Collateral Trustee of a
Request for Release of Collateral accompanied by either of the following:


 
(A) a written certification from Grantor that a decrease in the Aggregate
Required Collateral Amount has resulted from the reduction of a Required
Collateral Amount to $0 with respect to a Rate Cap Agreement pursuant to Section
8(c)(i), accompanied by the Termination Notice related to such reduction;

 
 
(B) a written certification from Grantor that a decrease in the Aggregate
Required Collateral Amount has resulted from the reduction of the Required
Collateral Amount to $0 with respect to a Rate Cap Agreement pursuant to Section
8(c)(ii), accompanied by the written certifications required under Section
8(c)(ii);

 
 
(C) a written certification from Grantor that a decrease in the Aggregate
Required Collateral Amount has resulted from the reduction of the Required
Collateral Amount to $0 with respect to a Rate Cap Agreement pursuant to Section
8(c)(iii), accompanied by the written certification and evidence required under
Section 8(c)(iii);

 
 
(D) a written certification from Grantor that a decrease in the Aggregate
Required Collateral Amount has resulted due to the Credit Event requiring the
deposit of collateral to secure the Secured Obligations no longer existing
pursuant to Section 8(c)(iv), accompanied by the written certification and
evidence required under Section 8(c)(iv);

 
 
(E) a written certification from Grantor that a decrease in the Aggregate
Required Collateral Amount has resulted due to an agreement among the Grantor,
Freddie Mac and a Beneficiary pursuant to Section 8(c)(v), accompanied by an
executed copy of such agreement; or

 
 
(F) a written certification from the Calculation Agent dated as of the date of
Grantor's Request for Release of Collateral that the Cash Account Value
immediately after withdrawal of the amount specified in the Request for Release
of Collateral shall equal or exceed 110% of the Aggregate Required Collateral
Amount as calculated by a Dealer Poll (as defined hereinafter) conducted by
Grantor and a written certification from Grantor showing in reasonable detail
(including the names of the Reference Market-makers (as defined in Section
30(b)) the quotations from that Dealer Poll, provided that any withdrawals in
reliance on Dealer Polls shall not exceed one in each calendar quarter.  "Dealer
Poll" means the Aggregate Required Collateral


 
34

--------------------------------------------------------------------------------

 
 
Amount determined on the basis of quotations from Reference Market-makers, each
such quotation made on the same day and at approximately the same time, which
date shall be no more than five (5) Business Days prior to the day of Grantor's
withdrawal certification.  If more than three quotations are provided, the
Dealer Poll will be the arithmetic mean of the quotations, without regard to the
quotations having the highest and lowest values.  If exactly three quotations
are provided, the Dealer Poll will be the quotation remaining after discarding
the highest and the lowest quotations.  For this purpose, if more than one
quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded.  If exactly two quotations are provided, the
Dealer Poll will be the arithmetic mean of the quotations.  If fewer than two
quotations are provided, it will be deemed that the Dealer Poll cannot be
determined.  In no event shall the Collateral Trustee have any obligation to
conduct the Dealer Poll.


(b) Except as expressly provided in this Section 8, the Collateral Trustee shall
be entitled to rely conclusively upon a Request for Release of Collateral from
Grantor and related certifications in delivering the withdrawn assets to the
Grantor and shall not be required to give prior notice to or obtain the prior
consent of any Beneficiary or Freddie Mac in respect thereof.
 
(c) The Required Collateral Amount with respect to any Rate Cap Agreement shall
be reduced to $0 upon the occurrence of any of the following: (i) the Transfer
from the Cash Account to the applicable Beneficiary of the Required Collateral
Amount with respect to its Rate Cap Agreement pursuant to Section 7, (ii) the
written certification by a Responsible Officer of Grantor to the Collateral
Trustee, Freddie Mac and the applicable Beneficiary thereunder that such Rate
Cap Agreement has expired in accordance with its terms and that all payments, if
any, due and owing by Grantor to such Beneficiary thereunder have been paid in
full, (iii) the written certification by a Responsible Officer of Grantor
accompanied by evidence of agreement by Beneficiary (which may be in the form of
e-mails by Beneficiary to Grantor) to the Collateral Trustee that such Rate Cap
Agreement has terminated and that all payments, if any, due and owing by Grantor
to such Beneficiary thereunder have been paid in full, (iv) the written
certification by a Responsible Officer of Grantor accompanied by evidence
thereof (which may be a link or a webpage of a financial website) to the
Collateral Trustee, Freddie Mac and the applicable Beneficiary that the Credit
Event requiring the deposit of collateral to secure the Secured Obligations no
longer exists or (v) any other agreement thereto by the applicable Beneficiary,
Freddie Mac and the Grantor.


(d) Upon the written certification by a Responsible Officer of Grantor
accompanied by evidence of agreement by Beneficiary (which may be in the form of
e-mails by Beneficiary to Grantor) to the Collateral Trustee that the Aggregate
Required Collateral Amount has been reduced to $0, then (A) the Trust and any
Collateral Trust Liens shall automatically terminate and be discharged without
further action by any party hereto, (B) all right, title and interest of the
Collateral Trustee in and to the Collateral Trust Estate shall automatically
revert to Grantor without further action by any party hereto, and

 
35

--------------------------------------------------------------------------------

 
 
(C) the Collateral Trustee shall promptly return to Grantor, in accordance with
the written direction of Grantor, all assets in the Cash Account then held by
the Collateral Trustee under this Agreement.  From time to time thereafter the
Collateral Trustee shall, at the expense of Grantor, execute and deliver to
Grantor such documents as Grantor shall reasonably provide in order to evidence
the termination and discharge of the Trust and the Collateral Trust Liens and
the release of the Collateral.  The Collateral Trustee shall be entitled to rely
conclusively upon the certification of the Grantor in returning all assets to
the Grantor and shall not be required to give prior notice to or obtain the
prior consent of any Beneficiary in respect thereof.


(e) Unless previously terminated in accordance with any of the provisions of
this Agreement, the Trust shall automatically terminate on May 9, 2034, and all
right, title and interest of the Collateral Trustee in and to the Collateral
Trust Estate shall automatically revert to Grantor without further action by any
party hereto.  The Collateral Trustee shall promptly return to Grantor, in
accordance with the written direction of Grantor, all assets in the Cash Account
then held by the Collateral Trustee under this Agreement.  From time to time
thereafter the Collateral Trustee shall, at the expense of Grantor, execute and
deliver to Grantor such documents provided to it as Grantor shall reasonably
request in order to evidence the termination and discharge of the Trust and the
Collateral Trust Liens and the release of the Collateral.  The Collateral
Trustee shall be entitled to rely conclusively upon the direction of the Grantor
in returning all assets to the Grantor under this Section 8(e) and shall not be
required to give notice to or to obtain the prior consent of any Beneficiary in
respect thereof.


Section 9.  Representations and Warranties of Grantor.


Grantor represents and warrants as follows as of the date hereof and as of the
date of each Transfer of Collateral by Grantor to the Trust:


(a) The execution, delivery and performance by it of this Agreement are within
its corporate powers, have been duly authorized by all necessary corporate
action, require no action by or in respect of, or filing with, any governmental
body, agency or official and do not contravene or constitute a default under any
material provision of applicable law or regulation or of the certificate of
incorporation or bylaws of Grantor or of any material agreement, judgment,
injunction, order, decree or other instrument binding upon it.


(b) This Agreement constitutes a valid and binding agreement or obligation of
the Grantor.


(c) Grantor has not performed any acts which would prevent the Collateral
Trustee from enforcing against Grantor any of the terms of this Agreement or
which would limit the Collateral Trustee in any such enforcement, except as
expressly provided in this Agreement.  No financing statement, security
agreement or similar or equivalent document or instrument covering all or any
part of the Collateral owned by Grantor is on file or of record in any
jurisdiction in which such filing or recording would be effective to perfect a
Lien on such Collateral.

 
36

--------------------------------------------------------------------------------

 
 
(d) Grantor has the power to grant a security interest in and lien on any
property it Transfers to Collateral Trustee for the Collateral Trust Estate and
has taken all necessary actions to authorize the granting of that security
interest and lien.


(e) Grantor is the sole owner of or otherwise has the right to Transfer any
property it Transfers to Collateral Trustee for the Collateral Trust Estate
hereunder, free and clear of any security interest, lien, encumbrance or other
restrictions other than the security interest and lien granted under this
Agreement.


(f) Upon the Transfer of any property to the Collateral Trust for the Collateral
Trust Estate hereunder, the Collateral Trustee on behalf of all Beneficiaries
will have a valid and perfected first priority security interest therein
(assuming that any central clearing corporation or any third-party financial
intermediary or other entity not within the control of the Collateral Trustee
involved in the Transfer of that Collateral gives the notices and takes the
action required of it under applicable law for perfection of that interest).


(g) The performance by Grantor of its obligations under this Agreement will not
result in the creation of any security interest, lien or other encumbrance on
the Collateral Trust Estate other than the security interest and lien granted
under this Agreement.


Section 10.  Covenants of Grantor.


(a)          Further Assurances.


(i) Grantor shall forever preserve, protect, warrant and defend the Collateral
Trustee's right, title and interest in and to the Collateral held by the
Collateral Trustee from time to time.


(ii) In furtherance of Section 3, the Grantor, as necessary, or upon reasonable
request of the Collateral Trustee (which request may be made at the direction of
Freddie Mac or any Beneficiary, provided that the Collateral Trustee shall
otherwise have no obligation to make such request), hereby agrees promptly and
from time to time to give, execute, deliver, file, record, authorize or obtain
all such financing statements, continuation statements, notices, instruments,
documents, agreements or consents or other papers as may be necessary or
desirable to create, preserve, perfect, maintain the perfection of or validate
the Collateral Trust Liens or to enable the Collateral Trustee to exercise and
enforce its rights hereunder with respect to the Collateral Trust Estate and,
without limiting the foregoing, shall: (A) promptly from time to time enter into
such control agreements, each in form and substance reasonably acceptable to the
party so directing the Collateral Trustee, as may be required to perfect the
Collateral Trust Liens, and (B) execute and deliver and cause to be filed such
continuation statements, and do such other acts and things, as may be necessary
to maintain the perfection and priority of the Collateral Trust Liens.


(iii) The Grantor shall take any and all other actions as the Collateral Trustee
may reasonably request (which request may be made at the direction of

 
37

--------------------------------------------------------------------------------

 
 
Freddie Mac or any Beneficiary, provided that the Collateral Trustee shall
otherwise have no obligation to make such request) to create in favor of the
Collateral Trustee a valid and perfected Lien and security interest in the
Collateral granted to the Collateral Trustee under laws and regulations
(including, without limitation, Articles 8 and 9 of the UCC) in effect at the
time of such grant.


(iv)          All costs incurred to comply with this Section 10(a)(iv) shall be
the responsibility of Grantor.


(b) Taxes.  Grantor will promptly pay when due all taxes, assessments or charges
of any nature that are imposed with respect to the Collateral Trust Estate held
by the Collateral Trustee upon becoming aware of the same.


(c) Adverse Claims.  Grantor will promptly give notice to the Collateral
Trustee, Freddie Mac and each Beneficiary of, and defend against, any suit,
action, proceeding or lien that involves the Collateral Trust Estate or any
Collateral or that could adversely affect the security interest and lien granted
by Grantor under this Agreement.


(d) Performance.  Grantor will perform all its obligations under this Agreement,
and will cause the Calculation Agent to perform all its obligations under this
Agreement, in good faith and in a commercially reasonable manner, including, but
not limited to, all calculations, valuations, determinations or judgments in any
other way made by Grantor or Calculation Agent.  Grantor will cause the
Valuation Agent (if any) to perform all its obligations under any agreement with
the Valuation Agent, in good faith and in a commercially reasonable manner.


(e) Legal Opinion.  On the Effective Date, Grantor will deliver to Collateral
Trustee a legal opinion upon which each Beneficiary may conclusively rely and in
a form satisfactory to Collateral Trustee with respect to the enforceability of
this Agreement and the Collateral Trustee's perfected security interest in the
Collateral Trust Estate.


(f) No Limitation on Enforcement.  Grantor will not perform any acts which would
prevent the Collateral Trustee from enforcing any of the terms and conditions of
this Agreement or which would limit the Collateral Trustee in any such
enforcement except as set forth herein and therein.


Section 11.  Jurisdiction.


EACH OF GRANTOR, EACH BENEFICIARY, THE DEPOSIT BANK AND THE COLLATERAL TRUSTEE
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL OR STATE COURT IN
THE COUNTY OF NEW YORK, STATE OF NEW YORK IN ANY ACTION, SUIT OR PROCEEDING
BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND CONSENTS TO THE PLACING OF VENUE IN NEW
YORK COUNTY OR OTHER COUNTY PERMITTED BY LAW.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF GRANTOR, THE DEPOSIT BANK, EACH BENEFICIARY AND THE
COLLATERAL TRUSTEE HEREBY WAIVES AND AGREES NOT TO ASSERT BYWAY OF MOTION, AS A
DEFENSE OR OTHERWISE,

 
38

--------------------------------------------------------------------------------

 
 
IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING
IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR
PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT MAY NOT BE LITIGATED IN OR BY
SUCH COURTS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GRANTOR,
EACH BENEFICIARY, THE DEPOSIT BANK AND THE COLLATERAL TRUSTEE AGREES NOT TO SEEK
AND HEREBY WAlVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY
ANY COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT
AN ENFORCEMENT OF SUCH JUDGMENT.


Section 12.  Certain Duties of the Collateral Trustee and the Deposit Bank.


(a) The Collateral Trustee shall undertake to perform such duties and only such
duties as are specifically set forth in this Agreement.  The Collateral Trustee
and the Deposit Bank shall not be liable except for its own grossly negligent
action, its own grossly negligent failure to act or its own willful misconduct
or its own fraudulent conduct.


(b) The duties and obligations of the Collateral Trustee and the Deposit Bank
shall be determined solely by the express provisions of this Agreement, the
Collateral Trustee and the Deposit Bank shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Agreement, no implied covenants or obligations shall be read into this Agreement
against the Collateral Trustee and the Deposit Bank and, in the absence of bad
faith on the part of the Collateral Trustee and the Deposit Bank, the Collateral
Trustee and the Deposit Bank may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates, opinions or other documents reasonably believed by the Collateral
Trustee and the Deposit Bank to be genuine and to have been furnished by the
proper party to the Collateral Trustee and the Deposit Bank and which on their
face do not contradict the requirements of this Agreement.


(c) The Collateral Trustee and the Deposit Bank shall not be personally liable
for an error of judgment made in good faith by a trust officer of the Collateral
Trustee, unless it shall be proved that the Collateral Trustee was grossly
negligent in ascertaining the pertinent facts or acted in bad faith.


(d) Subject to Section 12(e), no provision in this Agreement shall require the
Collateral Trustee or the Deposit Bank to expend or risk its own funds or
otherwise incur any personal financial liability in the performance of any of
its duties as Collateral Trustee or the Deposit Bank, as the case may be
hereunder, or in the exercise of any of its rights or powers, if the Collateral
Trustee or the Deposit Bank shall have reasonable grounds for believing that
repayment of funds or adequate indemnity against such risk or liability is not
reasonably assured to it.


(e) Collateral Trustee shall keep the Collateral Trust Estate free and clear of
any Liens which result from (i) claims against the Collateral Trustee unrelated
to the transactions contemplated by this Agreement or (ii) any affirmative act
by the Collateral

 
39

--------------------------------------------------------------------------------

 
 
Trustee to create a Lien which is (A) not consented to by Grantor, (B) not
authorized by this Agreement or (C) except as expressly provided herein, taken
in connection with any default under this Agreement by Grantor.


Section 13.  Certain Rights of the Collateral Trustee and the Deposit Bank.


Except as otherwise provided in Section 12:


(a) the Collateral Trustee or the Deposit Bank may conclusively rely and shall
be fully protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, note or other paper or document believed by it to be genuine and
to have been signed or presented by the proper party or parties;


(b) whenever in the administration of this Agreement the Collateral Trustee
shall (i) deem it desirable that a matter be proved or established prior to
taking, suffering or omitting any action hereunder, the Collateral Trustee
(unless other evidence be herein specifically prescribed) may, in the absence of
bad faith on its part, rely upon an officer's certificate of a Responsible
Officer or (ii) be required to determine the value of any funds hereunder, the
Collateral Trustee may, in the absence of bad faith on its part, rely on the
Calculation Agent or reports of nationally recognized accountants, investment
bankers or other persons qualified to provide the information required to make
such determination, including nationally recognized dealers (unaffiliated with
Grantor);


(c) as a condition to the taking or omitting of any action by it hereunder, the
Collateral Trustee or the Deposit Bank may consult with counsel and the advice
of such counsel or any opinion of counsel shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in reliance thereon;


(d) the Collateral Trustee shall be under no obligation to exercise or to honor
any of the rights or powers vested in it by this Agreement at the request or
direction of any of the Beneficiaries or Freddie Mac or the Grantor (including,
but not limited to, a direction pursuant to Section 13(e) hereof), unless such
Beneficiary, Freddie Mac or Grantor shall have provided to the Collateral
Trustee security or indemnity reasonably satisfactory to it against the costs,
expenses (including reasonable attorneys' fees and expenses) and liabilities
which might reasonably be incurred by it in compliance with such request or
direction;


(e) the Collateral Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document, but the Collateral Trustee, in its discretion, may, and upon the
reasonable written direction of Freddie Mac or a Beneficiary shall, make such
further inquiry or investigation into such facts or matters as it may see fit or
as it shall reasonably be directed;


(f) the Collateral Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys, provided that the Collateral Trustee shall not be responsible for any
misconduct or negligence on the

 
40

--------------------------------------------------------------------------------

 
 
part of any nonaffiliated agent appointed, or nonaffiliated attorney appointed
with due care by it hereunder;


(g) the Collateral Trustee shall not be liable for any action it takes or omits
to take in good faith that it reasonably believes to be authorized or within its
rights or powers hereunder;
 
(h) nothing herein shall be construed to impose an obligation on the part of the
Collateral Trustee to recalculate, evaluate or verify or independently determine
the accuracy of any report, certificate or information received from the
Calculation Agent, the Valuation Agent, the Grantor, Freddie Mac or a
Beneficiary;


(i) the Collateral Trustee shall not be liable for the actions or omissions of
the Calculation Agent, the Valuation Agent, the Grantor or the Beneficiaries
and, without limiting the foregoing, the Collateral Trustee shall not be under
any obligation to monitor, evaluate or verify compliance by the Grantor or any
Beneficiary with the terms hereof or of any Rate Cap Agreement, or to verify or
independently determine the accuracy of information received by the Collateral
Trustee from the Calculation Agent, the Grantor, the Valuation Agent or any
Beneficiary;


(j) notwithstanding any term hereof (or any term of the UCC that might otherwise
be construed to be applicable to a "securities intermediary" as defined in the
UCC) to the contrary, the Collateral Trustee shall be under no duty or
obligation in connection with the acquisition or grant by the Grantor to the
Collateral Trustee of any item in the Cash Account, or to evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Grantor in connection with any such transfer or grant of security interest
or otherwise, or in that regard to examine any underlying instrument, in each
case in order to determine compliance with applicable requirements of and
restrictions on transfer in respect of such assets;


(k) any permissive right of the Collateral Trustee to take or refrain from
taking actions enumerated in this Agreement shall not be construed as a duty;


(I) to the extent permitted by applicable law, the Collateral Trustee shall not
be required to give any bond or surety in respect of the execution of this
Agreement or otherwise;


(m) the Collateral Trustee shall not be deemed to have notice or knowledge of
any matter unless a trust officer has actual knowledge thereof or unless written
notice thereof is received by the Collateral Trustee at its address for notices
and such notice references this Agreement and shall not incur any liability for
not performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Collateral
Trustee, including, but not limited to, any act or provision of any present or
future law or regulation or governmental authority, any act of God or war or
terrorism, accidents, labor disputes, loss or malfunction of utilities or
computer software or hardware, or the unavailability of the Federal Reserve Bank
wire or other wire or communication facility;

 
41

--------------------------------------------------------------------------------

 
 
(n) anything in this Agreement to the contrary notwithstanding, in no event
shall the Collateral Trustee or the Deposit Bank be liable under or in
connection with this Agreement for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including, but not
limited to, lost profits, whether or not foreseeable, even if the Collateral
Trustee or the Deposit Bank has been advised of the possibility thereof and
regardless of the form of action in which such damages are sought;


(o) the Collateral Trustee shall be responsible for tax reporting only with
respect to income earned on investment of cash in the Cash Account and shall not
be responsible for any other tax reporting or for preparing or filing tax
returns in respect of the Trust;


(p) the Collateral Trustee or the Deposit Bank may require that any party
deliver a certificate setting forth the names of individuals and/or titles of
officers, and including specimen signatures, authorized at such time to take
specified actions or give notices, instructions, directions, demands or other
communications pursuant to this Agreement, and the Collateral Trustee or the
Deposit Bank shall not incur any liability in accepting notices or
communications given by or in executing instructions or directions from any
officer of the Grantor, Collateral Trustee or a Beneficiary, as applicable,
named in a certificate delivered hereunder prior to receipt by it of a more
current certificate;


(q) the Collateral Trustee and the Deposit Bank is authorized to supply any
information regarding the Cash Account and related assets that is required by
any law, regulation or rule now or hereafter in effect.  Each of the Grantor and
each Beneficiary agrees to supply the Collateral Trustee with any required
information if it is not otherwise reasonably available to the Collateral
Trustee;


(r) to help fight the funding of terrorism and money laundering activities, the
Collateral Trustee or the Deposit Bank will obtain, verify, and record
information that identifies individuals or entities that establish a
relationship or open an account with the Collateral Trustee or the Deposit Bank,
as applicable.  The Collateral Trustee or the Deposit Bank will ask for the
name, address, tax identification number and other information that will allow
the Collateral Trustee or the Deposit Bank to identify the individual or entity
who is establishing the relationship or opening the account.  The Collateral
Trustee or the Deposit Bank may also ask for formation documents such as
articles of incorporation, an offering memorandum, or other identifying
documents to be provided; and


(s) the Collateral Trustee will exercise reasonable care to assure the safe
custody of the Collateral Trust Estate to the extent required by applicable law
and this Agreement.


Section 14.  Resignation and Removal of the Collateral Trustee.


(a) Resignation and Removal.  The Collateral Trustee may, at any time after the
first anniversary of the Effective Date by giving notice to Grantor and the
Beneficiaries, resign and be discharged of the responsibilities created by this
Agreement, such resignation



 
42

--------------------------------------------------------------------------------

 
 
to become effective upon (i) the appointment of a successor Collateral Trustee
by a Responsible Officer of Grantor and (ii) the acceptance of such appointment
by such successor Collateral Trustee.  If no successor Collateral Trustee shall
be appointed and have accepted such appointment within 120 days after the
Collateral Trustee gives the aforesaid notice of resignation, the Collateral
Trustee at the expense of Grantor may apply to any court of competent
jurisdiction to appoint a successor Collateral Trustee to act until such time,
if any, as a successor Collateral Trustee has been appointed as provided in this
subsection.  Any successor so appointed by such court shall immediately and
without further act be superseded by any successor Collateral Trustee appointed
as provided in this subsection.  Any successor Collateral Trustee appointed
hereunder shall be a bank or other financial institution organized and doing
business under the laws of the United States or any state thereof, the deposits
of which are insured by the Federal Deposit Insurance Corporation, having
corporate trust powers and assets under trust management in excess of
$500,000,000 (and for this purpose, all branches and wholly-owned subsidiaries
of any such bank or other financial institution and of any holding company of
which it is a wholly owned subsidiary may be attributed to it) (a "Qualified
Successor Trustee") and shall be otherwise legally competent to serve as
Collateral Trustee hereunder.  Notwithstanding the foregoing, and without regard
to the limitation on the time of the Collateral Trustee's notice of its
resignation hereunder, any corporation or other entity into which the Collateral
Trustee may be merged or converted or with which it may be consolidated, or any
corporation or other entity resulting from any merger, conversion or
consolidation to which the Collateral Trustee shall be a party, or any
corporation or other entity to which substantially all the corporate trust
business of the Collateral Trustee may be transferred, shall be the Collateral
Trustee under this Agreement without further act.
 
(b) Status of Successor Trustees.  Each reference in this Agreement to the
Collateral Trustee shall be deemed to include a reference to any successor
trustee from time to time appointed and serving pursuant to and in accordance
with this Section 14, as the case may be.


Section 15.  Fees and Expenses; Indemnification.


(a) Fees and Expenses of Collateral Trustee.  Until this Agreement has
terminated, Grantor agrees to pay to the Collateral Trustee an annual fee of
US$1,500.00.  Such fee shall be payable on the Effective Date and on each
anniversary thereof.  Grantor and Collateral Trustee agree to negotiate in good
faith as to whether any additional costs or expenses of Collateral Trustee
should be reimbursed by Grantor.


(b) Indemnification.  Grantor agrees to pay, indemnify, and hold the Collateral
Trustee and the Deposit Bank (as defined in Section 31), each in its individual
capacity, harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including, without limitation, the reasonable fees and disbursements of
counsel) of any kind or nature whatsoever (collectively, "Losses") which may be
incurred by the Collateral Trustee or the Deposit Bank, as applicable, with
respect to the execution, delivery, enforcement, performance, and administration
of this Agreement, including, without limitation, any negligence or willful
misconduct on the part of Grantor or any of their respective directors,
officers, employees,
 



 
43

--------------------------------------------------------------------------------

 
 
agents, contractors, tenants or licensees, except to the extent that such Losses
result from the gross negligence or willful misconduct of the Collateral Trustee
or the Deposit Bank, as applicable, as determined by a final order of a court of
competent jurisdiction.


(c) No Other Payments.  Notwithstanding anything to the contrary in this
Agreement, no amounts shall be distributed to any Beneficiary or the Grantor
hereunder unless and until all amounts owing to the Collateral Trustee and the
Deposit Bank hereunder have been paid.  To the extent demand has been made upon
the Grantor for any amount owing, and such amounts have not been paid, prior to
any withdrawal of any amounts from the Cash Account to a Beneficiary, the
Collateral Trustee may withdraw from the Cash Account all amounts owing to it
and the Deposit Bank hereunder.


(d) Survival.  The Grantor hereby acknowledges that the foregoing indemnities
and payment and reimbursement obligations shall survive the resignation or
discharge of the Collateral Trustee and the Deposit Bank, as applicable, or the
termination of this Agreement hereby grants the Collateral Trustee and the
Deposit Bank a lien, right of Set-off and security interest in the assets at any
time credited to the Cash Account for the payment of any claim for compensation,
reimbursement or indemnity hereunder.


Section 16.  Notices.


All notices, certificates and other communications to any party under this
Agreement shall be in writing (including facsimile transmission, electronic
correspondence or similar writing) and shall be given to such party at its
address set forth below or at such other address as such party may hereafter
specify for that purpose by notice to the other parties hereto.  Each such
notice, certificate and other communication shall be deemed to be effective (a)
if given by delivery via a nationally recognized expedited delivery service such
as Federal Express, two (2) Business Days after such communication is
transferred with such expedited service charges prepaid, addressed as aforesaid,
(b) if given by facsimile or e-mail, when receipt is acknowledged (by electronic
confirmation or otherwise) or (c) if delivered by hand, upon
receipt.  In addition, each such notice, certificate and other communication
given by facsimile shall be confirmed by overnight mail, provided that a failure
to provide or a delay in providing such confirmation shall not affect the
effectiveness of such notice, certificate or other communication as otherwise
determined pursuant to this Section 16.
 


    If to Grantor:
SMBC Capital Markets, Inc.
 
277 Park Avenue
 
New York, NY 10172
 
Attention: Larry Weissblum, Head of Operations
 
Telephone: (212) 224-5061
 
Facsimile: (212) 224-5111
 
E-mail larry@smbc-cm.com


 
44

--------------------------------------------------------------------------------

 
 
If to the Collateral
U.S.  Bank National Association
Trustee:
1 Federal Street
 
Boston, MA 02110
 
Attention: Jodi L.  Scully, Assistant Vice President
 
Telephone: (617) 603-6446
 
Facsimile: (617) 603-6638
 
E-mail: jodi.scully@ usbank.com
   
    If to the Beneficiaries:
At the address set forth for each Beneficiary in the applicable Supplement

 


With a copy to Freddie Mac as set forth below, unless Collateral Trustee has
received notice of Freddie Mac's Assignment of its security interest, then with
a copy to such assignee:


    If to Freddie Mac:
Federal Home Loan Mortgage Corporation
 
8100 Jones Branch Drive
 
Mail Stop B2E
 
McLean, Virginia 22102
 
Attention: Multifamily Loan Accounting/Operational Close
 
Telephone: (703) 714-4177
 
Fax: 571-382-4798
 
E-Mail: mfla@freddiemac.com
 
and
 
 
Federal Home Loan Mortgage Corporation
 
8100 Jones Branch Drive
 
Mail Stop B4G
 
McLean, Virginia 22102
 
Attention: Multifamily Asset Management/Servicing
 
Telephone: (703) 714-3194 (Steve Power)
E-Mail: mf_spi_hedge@freddiemac.com
     
and
     
Federal Home Loan Mortgage Corporation
 
8200 Jones Branch Drive
 
Mail Stop 210
 
McLean, Virginia 22102
 
Attention: Managing Associate General Counsel - Multifamily Real Estate (Legal
Division)
Telephone: (703) 903-2538
 
E-Mail: Joshua_schonfeld@freddiemac.com
     
Regarding: [Principal Amount, Loan Name, Servicer Name, Freddie Mac Loan Number]


 
45

--------------------------------------------------------------------------------

 
 
Section 17.  Waivers; Remedies Not Exclusive.


No failure on the part of any party to exercise, and no delay in exercising and
no course of dealing with respect to, any right under this Agreement shall
operate as a waiver thereof.  The rights under this Agreement are cumulative and
are not exclusive of any other remedies provided bylaw.


Section 18.  Successors and Assigns.


This Agreement is for the benefit of the Collateral Trustee and the
Beneficiaries.  This Agreement shall be binding on Grantor and its successors
and assigns.  Grantor may not assign, delegate or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Collateral Trustee and each Beneficiary; provided, however, notwithstanding
anything contrary in this Agreement, Grantor may without such prior written
consent assign all of its rights and obligations hereunder to any entity to
which Grantor sells substantially all its assets or with which Grantor merges as
long as such entity agrees to be bound by the terms hereof and by the terms of
each Rate Cap Agreement.  Contingent Beneficiaries have no rights under this
Agreement unless and until they become Beneficiaries.


Section 19.  Changes in Writing.


Except as otherwise expressly provided in this Agreement, no provision hereof
may be changed, waived, discharged or terminated orally, but only in a writing
executed by Grantor and the Collateral Trustee, provided that no change, waiver,
discharge or termination shall be effective without each affected Beneficiary's
consent if such change, waiver, discharge or termination would impair the rights
of such Beneficiary with respect to Section 5, 7(a) or 8(a).  Any change,
waiver, discharge or termination made in accordance with the foregoing sentence
shall be binding on Grantor, the Collateral Trustee and all
Beneficiaries.  Except as otherwise provided, the Grantor shall provide
reasonable advance notice of any change, waiver, discharge or termination of
this Agreement to the Beneficiaries.  The provisions of this Agreement as they
relate to the Deposit Bank shall not be changed without a writing executed by
the Deposit Bank.


Section 20.  New York Law.


This Agreement shall be construed in accordance with and governed by the laws of
the State of New York.
 
Section 21.  Headings.


The table of contents and the headings of sections and subsections have been
included in this Agreement for convenience only and shall not be considered in
interpreting this Agreement.


Section 22.  Severability.


If any provision of this Agreement is invalid or unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions of this Agreement shall remain in full force and effect in such
jurisdiction and shall be construed in order to carry out the intentions of the
parties to this Agreement as nearly as may be possible, and (b) the invalidity
or unenforceability of

 
46

--------------------------------------------------------------------------------

 
 
any provision of this Agreement in any jurisdiction shall not affect the
validity or enforceability of such provision in any other jurisdiction.


Section 23.  Counterparts.


This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.


Section 24.  Waiver of Jury Trial.


EACH OF GRANTOR, THE COLLATERAL TRUSTEE, THE DEPOSIT BANK AND EACH BENEFICIARY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 25.  Other Activity by Collateral Trustee.


Any Person acting as a Collateral Trustee may accept deposits from, lend money
to, and generally engage in any kind of banking or trust business with Grantor
as if it were not such trustee.


Section 26.  Termination Events.


Under the Rate Cap Agreement of a Beneficiary, a Termination Event will exist
with respect to Grantor if:


(a) Grantor fails to make, when due, any Transfer of cash required to be made by
it under this Agreement and that failure continues for two Business Days after
notice of that failure is given to Grantor;


(b) Grantor fails to comply with or perform its agreements or obligations
specified in Section 6 or 7(b) and that failure continues for seven Business
Days after notice of that failure is given to Grantor; or


(c) Grantor fails to comply with or perform any agreement or obligations under
this Agreement other than those specified in Sections 26(a) and 26(b) and that
failure continues for 30 days after notice of that failure is given to Grantor.


Section 27.  Secured Party's Rights and Remedies.


If at any time (1) a Termination Event with respect to the Grantor has occurred
and is continuing under a Rate Cap Agreement of a Beneficiary or (2) an Early
Termination Date has occurred or been designated as the result of a Termination
Event with respect to the Grantor, then, unless the Grantor has paid in full all
of the Termination Amount then due under such Rate Cap Agreement, the Collateral
Trustee may exercise one or more of the following rights and remedies:

 
47

--------------------------------------------------------------------------------

 
 
(a) all rights and remedies available to a secured party under applicable law
with respect to Beneficiary's Percentage Interest in the Collateral Trust
Estate; and


(b)          the right to apply cash in the Cash Account to any amounts payable
by the
 
Grantor with respect to any Termination Amount in accordance with Section
7.  Section 28.  The Valuation Agent.
 
Grantor shall use all commercially reasonable efforts to maintain a Valuation
Agent to provide monthly reports on the Aggregate Required Collateral Amount at
all times during the term of this Agreement.  Grantor shall consult with Freddie
Mac prior to designating any Valuation Agent or any successor thereto.  Grantor
shall notify Collateral Trustee and Freddie Mac immediately if there is no
Valuation Agent because of its resignation, termination, discharge, replacement,
removal, or any other circumstance.


Section 29.  Certain Rights of Freddie Mac.


Grantor and Collateral Trustee acknowledge that each Beneficiary has granted
Freddie Mac and its Permitted Assigns (as defined in the Rate Cap Agreement
security interest in Beneficiary's Rate Cap Agreement in connection with a
multifamily mortgage loan, and that Freddie Mac, acting in its capacity as a
secured party with respect to the Rate Cap Agreement, may exercise all rights
and remedies of a Beneficiary hereunder.  The Collateral Trustee shall be
entitled to rely conclusively upon the written direction of an authorized
officer of Freddie Mac in the exercise by it of any of the rights and remedies
of a Beneficiary hereunder upon such officer's certification that Freddie Mac is
so acting in its capacity as secured party of such with respect to such Rate Cap
Agreement.  The Grantor and Collateral Trustee agree that Freddie Mac is an
express third party beneficiary of the terms of this Agreement.  Freddie Mac may
assign its security interest in a Rate Cap Agreement in connection with a
transfer of the multifamily mortgage loan.  Upon receipt by the Collateral
Trustee of notice of such assignment in the form of Exhibit E or F of the Rate
Cap Agreement, such assignee shall be assume all rights of Freddie Mac hereunder
with respect to such Rate Cap Agreement.


Section 30.  Dispute Rights.


(a) Independent Valuation Agent.  Freddie Mac or any Beneficiary may challenge
any determination or calculation (each, a "Determination") made by the
Calculation Agent or Valuation Agent (if any) by notice to the Calculation Agent
(with a copy to the Collateral Trustee).  Pending the resolution of such
challenge, only the undisputed amount of the Aggregate Required Collateral
Amount shall be Transferred by Grantor to the Collateral Trustee.  After a
challenge is made, the parties (other than Collateral Trustee) shall negotiate
in good faith to resolve the dispute, which may include providing determinations
and calculations from independent valuation consultants.  If such negotiations
do not produce a mutually acceptable result within two Business Days, the
parties (other than Collateral Trustee) will negotiate in good faith to agree on
a Reference Market-maker that will make such Determination; if they cannot so
agree within three Business Days, each of the parties will promptly choose two
Reference Market-makers to make a Determination.  If more than three
Determinations are provided, the Determination

 
48

--------------------------------------------------------------------------------

 
 
will be the arithmetic mean of the Determinations, without regard to the
Determinations having the highest and lowest values.  If exactly three
Determinations are provided, the Determination shall be the Determination
remaining after discarding the highest and the lowest Determinations.  For this
purpose, if more than one Determination has the same highest value or lowest
value, then one of such Determinations shall be disregarded.  If exactly two
Determinations are provided, the Determination will be the arithmetic mean of
the Determinations.  If fewer that two Determinations are provided, the
Determination by the Valuation Agent (if any) shall prevail.  Any Determination
pursuant to this Section 30 will be binding in the absence of manifest error and
will be made on the same day at approximately the same time.  The costs of any
Reference Market-maker called upon to make such Determination will be borne
equally by the parties (other than Collateral Trustee), unless there is no
Valuation Agent, in which case such costs will be borne by Grantor.


(b) "Reference Market-maker" means a leading dealer in the interest rate cap
market that is independent of either party, selected by the party in good faith
from among dealers of the highest credit standing which satisfy all the criteria
that such party applies generally at the time in deciding whether to offer to
make an extension of credit and, to the extent practicable, from among such
dealers having an office in the same city.


Section 31.  Agreements by the Deposit Bank.


(a) U.S.  Bank National Association, in its capacity as the deposit bank at
which the Cash Account is maintained (the "Deposit Bank"), hereby agrees as
follows: (i) the Cash Account is maintained in the ordinary course of the
Deposit Bank's business, (ii) the Cash Account is a "deposit account" as defined
in the New York UCC and is not "investment property" as defined in the New York
UCC and (iii) the Cash Account is not and will not be evidenced by an
instrument.


(b) The Deposit Bank and the Collateral Trustee hereby agree as follows: (i) the
Deposit Bank's customer is U.S.  Bank National Association as trustee for the
Beneficiaries under the Collateral Trust Agreement, dated as of May
8, 2014, relating to the SMBC CM Collateral Trust II, (ii) no person other than
the Collateral Trustee has or will have control over the Cash Account and (iii)
for purposes of Section 9-304 of the New York UCC, the State of New York is the
Deposit Bank's jurisdiction with respect to the Cash Account.
 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 



 
SMBC CAPITAL MARKETS, INC.
 
 
By:
/s/ Naoya Miyagaki
 
Name:
Naoya Miyagaki
 
Title:
President
  Date: May 8, 2014 



 


 

 
U.S.  BANK NATIONAL ASSOCIATION, individually and as Collateral Trustee
 
 
By:
/s/ Jodi L.  Scully
 
Name:
Jodi L.  Scully
 
Title:
Assistant Vice President



 

 
U.S.  BANK NATIONAL ASSOCIATION, as Deposit Bank as to the provisions of
Sections 3, 11, 12, 13, 15, 19, 24 and 31 only
 
 
By:
/s/ Jodi L.  Scully
 
Name:
Jodi L.  Scully
 
Title:
Assistant Vice President


 
49

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF COLLATERAL TRUST AGREEMENT SUPPLEMENT

 


COLLATERAL TRUST AGREEMENT SUPPLEMENT (the "Supplement"), dated ______________,
to the Collateral Trust Agreement dated as of April __, 2014 (as amended,
amended and restated, supplemented or otherwise modified from time to time),
between SMBC CAPITAL MARKETS, INC.  and U.S.  BANK NATIONAL ASSOCIATION (the
"Collateral Trust Agreement") by, as Beneficiary, and acknowledged by
SMBC CAPITAL MARKETS, INC., as Grantor, and U.S.  BANK NATIONAL ASSOCIATION, as
Collateral Trustee.
 


WITNESSETH:


WHEREAS, the Collateral Trust Agreement provides in Section 4 thereof that any
counterparty to a Rate Cap Agreement containing a Credit Event provision may
become a Beneficiary thereunder by delivering to the Collateral Trustee a
supplement to the Collateral Trust Agreement in substantially the form hereof;
and


WHEREAS, the undersigned is a party to a Rate Cap Agreement, as more fully
described on Schedule A hereto (the "Subject Rate Cap Agreement"), containing a
Credit Event provision and desires to become a Beneficiary under the Collateral
Trust Agreement.


NOW, THEREFORE, the undersigned hereby agrees as follows:


1.  The undersigned hereby appoints and authorizes the Collateral Trustee to
exercise any or all of its rights under the Collateral Trust Agreement for the
benefit of the undersigned, and such powers under the Collateral Trust Agreement
as are delegated to the Collateral Trustee by the terms thereof, together with
such powers as are incidental thereto, and on the date hereof the undersigned
shall become a Beneficiary for all purposes of the Collateral Trust Agreement.


2.  The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Collateral Trust Agreement and such other documents and information as it has
deemed appropriate to make its own decision to enter into this Supplement; (c)
represents that on the date hereof the Required Collateral
Amount under the Subject Rate Cap Agreement is$[
]; (d) agrees to be bound by the terms of the Collateral Trust Agreement; (e)
has granted Freddie Mac a security interest in Beneficiary's Subject Rate Cap
Agreement, and; (f) agrees that Freddie Mac may exercise all rights and remedies
of the Beneficiary under the Collateral Trust Agreement in its capacity as a
secured party under the Hedge Security Agreement with respect to its Rate Cap
Agreement.


3.  The undersigned hereby collaterally assigns and grants to Freddie Mac
(together with its Permitted Assigns, "Lender"), as security for the
undersigned's payment and performance obligations under a mortgage loan made by
Lender to the undersigned, a first priority continuing security interest in all
of the undersigned's right, title and interest in and to the Collateral Trust
Agreement, including but not limited to the rights thereunder as a
Beneficiary.  This Supplement shall be deemed to be a security agreement within
the meaning of Articles 8 and 9 of the UCC.

 
50

--------------------------------------------------------------------------------

 
 
4.  The parties hereto acknowledge and agree that the Collateral Trustee shall
be entitled to conclusively rely on any notice, instruction or demand it
receives from a collateral assignee of the Beneficiary, provided it has
previously received a notice pursuant to the Subject Rate Cap Agreement
identifying such person as the collateral assignee of the Beneficiary.


5.  The undersigned's address for notices for the purposes of the Collateral
Trust Agreement is as follows:


6.  Terms defined in the Collateral Trust Agreement and not defined herein shall
have the meanings assigned thereto in the Collateral Trust Agreement.


7.  This Supplement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


8.  This Supplement shall be construed in accordance with and governed by the
laws of the State of New York.


IN WITNESS WHEREOF, the undersigned has caused this Collateral Trust Agreement
Supplement to be executed and delivered by a duly authorized officer on the date
first above written.





 
[BENEFICIARY]
 
 
By:
   
Name:
   
Title:
 



 


Acknowledged by:
SMBC CAPITAL MARKETS, INC.,
as Grantor
 
 
By:
   
Name:
   
Title:
   



U.S.  BANK NATIONAL ASSOCIATION,
as Collateral Trustee
 
 
By:
   
Name:
   
Title:
   




 
51

--------------------------------------------------------------------------------

 



Schedule A
 


Subject Rate Cap Agreement

 
52

--------------------------------------------------------------------------------

 

 


 
EXHIBITB
 


FORM OF TERMINATION NOTICE


 


[Beneficiary Letterhead]
 


 
    ___________, 20[_]
 


 
SMBC Capital Markets, Inc.
277 Park Avenue
New York, NY 10172
Attention: _________________
Facsimile: 212-224X
E-mail:  _________________                             
 


U.S.  Bank National Association
1 Federal Street
Boston, MA 02110
Attention:  SMBC CM Collateral Account II
Telephone:  617-603-6446
Facsimile:  617-603-6637
E-mail:  Re:  Termination Notice
 
Reference is made to (i) the Rate Cap Agreement, dated (the "Rate Cap
Agreement"), between SMBC Capital Markets, Inc.  and the undersigned, and (ii)
the Collateral Trust Agreement, dated December 6, 2010 (the "Collateral Trust
Agreement"), among SMBC Capital Markets, Inc., U.S.  Bank National Association
and certain Beneficiaries parties thereto from time to time, including the
undersigned.  All terms used herein but not defined herein shall have the
meanings assigned to such terms in the Collateral Trust Agreement.


Notice is hereby given that the Rate Cap Agreement has been terminated and that
the Termination Amount has become due and payable but has not been paid in
accordance with the terms thereof.  Accordingly, the undersigned hereby requests
payment of a Requested Amount equal to$[ ], which the Beneficiary represents is
(a) the lesser of (i) the Required Collateral Amount under the Collateral Trust
Agreement relating to the Rate Cap Agreement last calculated by the Calculation
Agent and Transferred by the Grantor to the Collateral Trustee and (ii) the
Termination Amount or (b) the Required Collateral Amount last calculated by the
Calculation Agent and Transferred by the Grantor to the Collateral Trustee if
such amount equals the Termination Amount.  Attached as [Exhibit A hereto] is
the statement of calculation of the Termination Amount.

 
53

--------------------------------------------------------------------------------

 

 



 
Yours sincerely,
 
[BENEFICIARY]
 
 
By:
   
Name:
   
Title:
 


 
54

--------------------------------------------------------------------------------

 

 
EXHIBIT C


STATEMENT OF CALCULATION OF THE TERMINATION AMOUNT

 
55

--------------------------------------------------------------------------------

 
 
Schedule I
 


Beneficiary Percentage Interest Schedule
 
 
 
 

 
56

--------------------------------------------------------------------------------

 
 
Schedule II Responsible Officers of Grantor
 


Larry Weissblum or Joan Gray
 
 
 
 

 
57

--------------------------------------------------------------------------------

 

 


 


 
COLLATERAL TRUST AGREEMENT SUPPLEMENT
 
 
 
 

 
58

--------------------------------------------------------------------------------

 

 
COLLATERAL TRUST AGREEMENT SUPPLEMENT


COLLATERAL TRUST AGREEMENT SUPPLEMENT (the "Supplement"), dated
July 7, 2014, to the Collateral Trust Agreement dated
as of May 8, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time), between SMBC CAPITAL MARKETS, INC.  and
U.S.  BANK NATIONAL ASSOCIATION (the "Collateral Trust Agreement") by
ATAX TEBS II, LLC, A DELAWARE LIMITED LIABILITY COMPANY, as Beneficiary, and
acknowledged by SMBC CAPITAL MARKETS, INC., as Grantor, and
U.S.  BANK NATIONAL ASSOCIATION, as Collateral Trustee.


W I T N E S S E T H:


WHEREAS, the Collateral Trust Agreement provides in Section 4 thereof that any
counterparty 1 to a Rate Cap Agreement containing a Credit Event provision may
become a Beneficiary thereunder by delivering to the Collateral Trustee a
supplement to the Collateral Trust Agreement in substantially the form hereof;
and


WHEREAS, the undersigned is a party to a Rate Cap Agreement, as more fully
described on Schedule A hereto (the "Subject Rate Cap Agreement"), containing a
Credit Event provision and desires to become a Beneficiary under the Collateral
Trust Agreement.I
 


NOW, THEREFORE, the undersigned hereby agrees as follows:


1.  The undersigned hereby appoints and authoriz.es the Collateral Trustee to
exercise any or all of' its rights under the Collateral Trust Agreement for the
benefit of the undersigned, and such powers under the Collateral Trust Agreement
as are delegated to the Collateral Trustee by the terms thereof, together with
such powers as are incidental thereto, and on the date hereof the undersigned
shall become a Beneficiary for all purposes of the Collateral Trust Agreement.


2.  The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received  a copy of the
Collateral Trust Agreement and such other documents and information as it has
deemed appropriate to make its own decision to enter into this Supplement; (c)
represents that on the date hereof the Required Collateral Amount under the
Subject Rate Cap Agreement is zero ($-0-); (d) agrees to be bound by the terms
of the Collateral Trust Agreement; (e) has granted Freddie Mac a security
interest in Beneficiary's Subject Rate Cap Agreement, and; (f) agrees that
Freddie Mac may exercise all rights and remedies of the Beneficiary under the
Collateral Trust Agreement in its capacity as a secured party under the Hedge
Security Agreement with respect to its Rate Cap Agreement.


3.  .  The undersigned hereby collaterally assigns and grants to Freddie Mac
(together with its Permitted Assigns, "Lender"), as security for the
undersigned's payment and performance, obligations under a mortgage loan made by
Lender to the undersigned, a first priority continuing security interest in all
of the undersigned's right, title and interest in and to the Collateral Trust
Agreement, including but not limited to the ··rights thereunder as a
Beneficiary.  This Supplement shall be deemed to be a security agreement within
the meaning of Articles 8 and 9 of the UCC.

 
59

--------------------------------------------------------------------------------

 
 
4.  The parties hereto acknowledge and agree that the Collateral Trustee shall
be entitled to conclusively rely on any notice, instruction or demand it
receives from a collateral assignee of the Beneficiary, provided it has
previously received a notice pursuant to the Subject Rate Cap Agreement
identifying such person as the collateral assignee of the Beneficiary.


5.          The undersigned's address for notices for the purposes of the
Collateral Trust Agreement is as follows:

 
ATAX TEBS II, LLC
1004 Farnam Street, Suite 400
Omaha, Nebraska 68102
Attention: Chad L. Daffer
Phone: 402.930.3085
Fax: 402.930.3047
 
With a copy to:
 
Mark Hiatt
1004 Farnam Street, Suite 400
Omaha, Nebraska 68102
Phone: 402.930.3085
Fax: 402.930.3047
 
with a copy to:
 
Kutak Rock LLP
1650 Farnam Street
Omaha, Nebraska 68102
Attention: Conal Hession
Facsimile: (402) 231-8806
Telephone: (402) 346-1148


 
6.  Terms defined in the Collateral Trust Agreement and not defined herein shall
have the meanings assigned thereto in the Collateral Trust Agreement.


7.  This Supplement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


8.  This Supplement shall be construed in accordance with and governed by the
laws of the State of New York.
 


















[Signatures Follow]

 
60

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Collateral Trust Agreement
Supplement to be executed and delivered by a duly authorized officer on the date
first above written.



 
ATAX TEBS II, LLC, a Delaware limited liability company
 
 
By:
AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership
           
By:
AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARNTERSHIP TWO, a Delaware limited
partnership, its general partner
               
By:
THE BURLINGTON GROUP, LLC, a Delaware limited liability company, its general
partner
               
By:
/s/ Mark Hiatt
       
Mark Hiatt
       
Chief Operating Officer

 


 




 


Acknowledged by:
 
SMBC CAPITAL MARKETS, INC.,
as Grantor
 
 
By:
/s/ Ng Ho  
Name:
Ng Ho  
Title:
Officer  

 

 
U.S.  BANK NATIONAL ASSOCIATION,
as Collateral Trustee
 
 
By:
/s/ Natalia Gutierrez  
Name:
Natalia Gutierrez  
Title:
Assistant Vice President  













 


[Signature Page to ATAX TEBS II Collateral Trust Supplement]

 
61

--------------------------------------------------------------------------------

 


 
EXHIBIT D
 


GUARANTY OF SUMITOMO MITSUI BANKING CORPORATION
 







































 
62

--------------------------------------------------------------------------------

 

 
Sumitomo Mitsui Banking Corporation
 
Guaranty
 


Guaranty, dated as of July 7, 2014 by Sumitomo Mitsui Banking Corporation, a
corporation organized and existing under the laws of Japan (the "Guarantor"), in
favor of ATAX TEBS II, LLC, a Delaware limited liability company (the
"Counterparty").


1.  Guaranty.  In connection with that certain Rate Cap Agreement dated as July
7, 2014, with reference number B4I1808, by and between SMBC Capital Markets,
Inc.  ("SMBC CM"), a wholly owned subsidiary of the Guarantor, and the
Counterparty (the "Swap Agreement"), the Guarantor hereby unconditionally and
irrevocably guarantees to the Counterparty, its successors and assigns the
prompt payment when due, subject to any applicable grace period under the Swap
Agreement, of all present and future obligations and liabilities of all kinds of
SMBC CM, its successors and assigns to the Counterparty arising out of the Swap
Agreement (the "Obligations").


2.  Absolute Guaranty.  The Guarantor's obligations hereunder shall not be
affected by the genuineness, validity or enforceability of the Obligations or
any instrument evidencing any Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor or by any other
circumstance relating to the Obligations which might vary the risk of the
Guarantor or otherwise constitute a defense to this Guaranty.  The Counterparty
makes no representation or warranty in respect of any such circumstance and has
no duty or responsibility whatsoever to the Guarantor in respect of the
management and maintenance of the Obligations or any collateral therefor.  The
Counterparty shall not be obligated to file any claim relating to the
Obligations in the event that SMBC CM becomes subject to a bankruptcy,
reorganization or similar proceeding, and the failure of the Counterparty so to
file shall not affect the Guarantor's obligations hereunder.  This Guaranty
constitutes a guaranty of payment when due and not of collection.  In the event
that any payment by SMBC CM or the Guarantor in respect of any Obligations is
rescinded or must otherwise be returned for any reason whatsoever, the Guarantor
shall remain liable hereunder in respect of such Obligations as if such payment
had not been made.


3.  Consents, Waivers and Renewals.  The Guarantor agrees that the Counterparty
may at any time and from time to time, either before or after the maturity
thereof, without notice to or further consent of the Guarantor, extend the time
of payment of, exchange or surrender any collateral for, or renew any of the
Obligations, and may also make any agreement with SMBC CM or with any other
party to or person liable on any of the Obligations, or interested therein, for
the extension, renewal, payment, compromise, discharge or release thereof, in
whole or in part, or for any modification of the terms thereof or of any
agreement between the Counterparty and SMBC CM or any such other party or
person, without in any way impairing or affecting this Guaranty.  The Guarantor
agrees that the Counterparty may resort to the Guarantor for payment of any of
the Obligations, whether or not the Counterparty shall have resorted to any
collateral security, or shall have proceeded against any other obligor
principally or secondarily obligated with respect to any of the Obligations.


4.  Expenses.  The Guarantor agrees to pay on demand all out-of-pocket expenses,
including without limitation the reasonable fees and disbursements of
Counterparty's counsel, in any way relating to the enforcement or protection of
the rights of the Counterparty hereunder; provided, that the Guarantor shall not
be liable for any expenses of the Counterparty if no payment under this Guaranty
is due.


5.  Subrogation.  The Guarantor will not exercise any rights which it may
acquire by way of subrogation in consequence of its payment of any of the
Obligations until all the Obligations shall have been paid in full.  If any
amount shall be paid to the Guarantor in violation of the preceding sentence,
such amount shall be held in trust for the benefit of the Counterparty and shall
forthwith be paid to the Counterparty to be credited and applied to the
Obligations, whether matured or unmatured.  Subject to the foregoing, upon
payment

 
63

--------------------------------------------------------------------------------

 
 
of all the Obligations, the Guarantor shall be subrogated to the rights of the
Counterparty against SMBC CM, and the Counterparty agrees to take at the
Guarantor's expense such steps as the Guarantor may reasonably request to
implement such subrogation.


6.  Continuing Guaranty.  This Guaranty is absolute and unconditional and shall
remain in full force and effect and be binding upon the Guarantor, its
successors and assigns until all the Obligations have been satisfied in full.,
If any of the present or future Obligations are guaranteed by persons,
partnerships or corporations in addition to the Guarantor, the death, release or
discharge, in whole or in part, or the bankruptcy, liquidation or dissolution of
one or more of them shall not discharge or affect the liabilities of the
Guarantor under this Guaranty.


7.  No Waiver; Cumulative Rights.  No failure on the part of the Counterparty to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Counterparty of any right, remedy or power hereunder preclude any other or
future exercise of any right, remedy or power.  Each and every right, remedy and
power hereby granted to the Counterparty or allowed it by law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by the
Counterparty from time to time.


8.  Waiver of Notice.  The undersigned waives notice of the acceptance of this
Guaranty, presentment to or demand of payment from anyone whomsoever liable upon
any of the Obligations, presentment, demand, notice of dishonor, protest, notice
of any sale of collateral security and all other notices whatsoever.


9.  Representations and Warranties.
 
 
•
The Guarantor is a Japanese corporation and in good standing under the laws of
Japan and has full corporate power to execute, deliver and perform this
Guaranty.

 
 
•
The execution, delivery and performance of this Guaranty have been and remain
duly authorized by all necessary corporate action and do not contravene any
provision of the Guarantor's certificate of incorporation or By-laws, as amended
to date, or any law, regulation, rule, decree, order, judgment or contractual
restriction binding on the Guarantor or its assets.

 
 
•
All consents, licenses, clearances, authorizations and approvals of, and
registrations and declarations with, any governmental authority or regulatory
body necessary for the due execution, delivery and performance of this Guaranty
have been obtained and remain in full force and effect and all conditions
thereof have been duly complied with, and no other action by, and no notice to
or filing with, any governmental authority or regulatory body is required in
connection with the execution, delivery or performance of this Guaranty.

 
 
•
This Guaranty constitutes the legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors' rights and to
general equity principles.


 
10.  Assignment.  Neither the Guarantor nor the Counterparty may assign its
rights or interests or delegate its obligations hereunder to any other person
without the prior written consent of the Guarantor or the Counterparty.


11.  Governing Law and Jurisdiction.  THIS GUARANTY SHALL BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.  THE GUARANTOR CONSENTS TO THE NONEXCLUSIVE
JURISDICTION AND VENUE OF THE STATE OR FEDERAL COURTS LOCATED IN THE CITY OF NEW
YORK.  SERVICE OF PROCESS BY THE COUNTERPARTY IN CONNECTION WITH ANY SUCH
DISPUTE SHALL BE BINDING ON THE GUARANTOR IF SENT TO THE GUARANTOR BY REGISTERED
MAIL AT THE ADDRESS SPECIFIED BELOW OR AS OTHERWISE SPECIFIED BY THE

 
64

--------------------------------------------------------------------------------

 
 
GUARANTOR FROM TIME TO TIME.  THE GUARANTOR WAlVES ANY RIGHT THE GUARANTOR MAY
HAVE TO JURY TRIAL.  TO THE EXTENT THAT THE GUARANTOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID
OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), THE GUARANTOR HEREBY
IRREVOCABLY WAlVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
GUARANTY.


12.  Taxes.  The Guarantor further agrees that all payments to be made hereunder
shall be made without setoff or counterclaim and free and clear of, and without
deduction for, any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or restrictions or conditions of any nature whatsoever now or
hereafter imposed, levied, collected, withheld or assessed by any country or by
any political subdivision or taxing authority thereof or therein ("Taxes").  If
any Taxes are required to be withheld from any amounts payable to the
Counterparty hereunder, the amounts so payable to the Counterparty shall be
increased to the extent necessary to yield to the Counterparty (after payment of
all Taxes) the amounts payable hereunder in the full amounts so to be
paid.  Whenever any Tax is paid by the Guarantor, as promptly as possible
thereafter the Guarantor shall send the Counterparty an official receipt showing
payment thereof, together with such additional documentary evidence as may be
reasonably required from time to time by the Counterparty.


13.  Contractual Currency.  All payments by the Guarantor shall be made in the
manner, at the place, and in the currency (the "Payment Currency") required by
the Rate Cap Agreement, provided that (if the Payment Currency is other than
U.S.  dollars) the Guarantor may, at its option (or, if for any reason
whatsoever the Guarantor is unable to effect payments in the foregoing manner,
the Guarantor shall be obligated to) pay to the Counterparty at its principal
office the equivalent amount in U.S.  dollars computed at the selling rate of or
chosen by the Guarantor most recently in effect on or prior to the date the
Obligation becomes due for cable transfers of the Payment Currency to the place
where the Obligation is payable.  In any case in which the Guarantor makes or is
obligated to make payment in U.S.  dollars, the Guarantor shall hold the
Counterparty harmless from any loss incurred by the Counterparty arising from
any change in the value of U.S.  dollars in relation to the Payment Currency
between the date the Obligation becomes due and the date the Counterparty is
actually able, following the conversion of the U.S.  dollars paid by the
Guarantor into the Payment Currency and remittance of such Payment Currency to
the place where such Obligation is payable, to apply such Payment Currency to
such Obligation.


14.  Notices.  Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given only if delivered personally or sent by telefax (with
confirmation of transmission), by recognized courier service (with receipt
acknowledged) or by registered or certified mail, postage prepaid, to the
following address:


Sumitomo Mitsui Banking Corporation
In care of its New York Branch
277 Park Avenue, 5th Floor
New York, NY 10172
Attention: General Counsel- Americas Division
Fax: 212-224-5193

 
65

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by the
Guarantor to the Counterparty as of the date first above written.

 


Sumitomo Mitsui Banking Corporation
 
 
By:
/s/ Ryoji Sato
 
Name:
Ryoji Sato
 
Title:
Attorney-in-Fact
 


 
 
 
 
66
 

--------------------------------------------------------------------------------